rage ss vres

Cilnd 07/20/20 Dana of 89

1.9
PTICOVTICUCY

Dea euimant
Poo VUCUTTICTIT Lo

AAAS? HRco

4.9
CO-CV-LLOOT=

Case t

 

EXHIBIT A
CRTR2709-CR
SUFF

 

1884CV03517 Leiva, Ju

OLK COUNTY CIVIL
Docket Report

lio B vs. Turco, Ill, Thomas A et al

 

 

 

 

 

 

CASE TYPE: Civil Actions with Incarcerated Party FILE DATE: 11/08/2018
ACTION CODE: PD1 CASE TRACK: F - Fast Track
DESCRIPTION: — Equity Action involving an Incarcerated

Party
CASE DISPOSITION DATE CASE STATUS: Open
CASE DISPOSITION: Pending STATUS DATE: — 11/09/2018
CASE JUDGE: CASE SESSION: CivilE

PARTIES

Plaintiff Attorney PROPER
Leiva, Julio B Pro Se
W107572 Massachusetts Bar
MCI Cedar Junction Added Date: 11/09/2018
P.O. Box 100
South Walpole, MA 02071
Defendant

Burnette, Stephen

Defendant
Douglas W DeMoura As Superintendent MCI Cedar
Junction

Defendant
Foley, Lt.

Defendant
Hollomon, Patrice

Defendant
Massachusetts Department of Correction

Defendant
Steven Silva As Superintendent S.B.C.C.

Defendant
Thomas A Turco, II| Commissioner of Correction

 

 

 

 

Printed: 01/31/2019 2:36 pm Case No: 1884

CV03517 Page: 1

 

 

 
CRTR2709-CR

  

v-1136RBBSNWethiieet MASSBRRVEFDG/20 Page 3 of 89
S SUFFOLK COUNTY CIVIL

Docket Report

 

INFORMATIONAL DOCKET ENTRIES

 

Date

 

 

 

Description

 

11/08/2018

11/13/2018

 

Original civil complaint filed.

Affidavit of Indigency and request for waiver substitution of state payment
of fees and costs filed without Supplemental affidavit

Attorney appearance
On this date Pro Se added for Plaintiff Julio B Leiva

Case assigned to:
DCM Track F - Fast Track was added on 11/09/2018

ORDER: To Commissioner of Correction to provide certain information Giles
regarding inmate account relative to plaintiff's Motion to waive filing fee
and proceed in Forma Pauperis. By The Court. Notice Sent 11/13/18

ORDER: After a review of your petition and correspondence, the Court has Giles
instructed the Clerk's Office to take the following action: Service is to be

made upon defendant(s) by means of certified mail at the plaintiff's

expense, and you must return to the court the original summons with the

green receipt card for each defendant. By the Court. Notice Sent

11/13/18

Generai correspondence regarding Seven summonses mailed to plaintiff
this day

General correspondence regarding Order P#6 sent to Marlene Cronin,
DOC, to fax order to MCI Cedar Junction requesting a canteen account for

Endorsement on Motion to Waive Filing Fee and Proceed in Forma Giles
Pauperis (#4.0): ALLOWED

Endorsement on Motion for alternate service by Regular First Class Mail Giles
(#5.0): ALLOWED

Plaintiff may serve defendants by First Class Mail. Plaintiff shall provide an

affidavit as proof of service pursuant to M.R.C.P. Rule 4. By the Court.

Notice sent 12/17/18

 

 

 

Printed: 01/31/2019 2:36 pm

Case No: 1884CV03517 Page: 2

 

 

 
 

CRTR2709-CR 20-cv-1136PPBONWONTHaAT MASSAGE SFTIG/20 Page 4 of 89

SUFFOLK COUNTY CIVIL
Docket Report

 
 

 

12/14/2018 8 ORDER: Notice of Waiver of Court costs and request for payment to be Giles
withdrawn from account (Pursuant to G.L. c. 261 sec. 29)
The prisoner/plaintiff in the above-captioned action has filed a motion to
waive the filing fee of $275.00 and court costs (normal) and to proceed in
forma pauperis. After reviewing the affidavit of indigency and the
statement of inmate account provided by the correctional facility, the court
hereby orders:

The plaintiff is incapable of paying the filing fee and may proceed in forma

12/28/2018 9 Service Returned for
Defendant Turco, Ill, Thomas A: Service made via regular mail; No
Affidavit of Service received from Plaintiff.

12/28/2018 10 Service Returned for
Defendant Silva, Steven: Service made via regular mail; No Affidavit of
Service received from Plaintiff.

12/28/2018 11 Service Returned for
Defendant DeMoura, Douglas W: Service made via regular mail; No
Affidavit of Service received from Plaintiff.

12/28/2018 12 Service Returned for
Defendant Burnette, Stephen: Service made via regular mail; No Affidavit
of Service received from Plaintiff.

12/28/2018 13 Service Returned for
Defendant Foley, Lt.: Service made via regular mail; No Affidavit of

42/28/2018 14 Service Returned for
Defendant Hollomon, Patrice: Service made via regular mail; No Affidavit
of Service received from Plaintiff.

12/28/2018 15 Service Returned for
Defendant Massachusetts Department of Correction: Service made via

01/02/2019 16 General correspondence regarding Affidavit of Service Received from Julio
B. Leiva.

Applies To: Leiva, Julio B (Plaintiff); Turco, Ill, Thomas A (Defendant);
Silva, Steven (Defendant); DeMoura, Douglas W (Defendant); Burnette,

01/17/2019 17 Julio B Leiva's request for Default 55(a)

Applies To: Turco, III, Thomas A (Defendant); Silva, Steven (Defendant);
DeMoura, Douglas W (Defendant); Burnette, Stephen (Defendant); Foley,
Lt. (Defendant); Hollomon, Patrice (Defendant); Massachusetts Department
of Correction (Defendant)

 

 

 

Printed: 01/31/2019 2:36 pm Case No: 1884CV03517 Page: 3

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 5 of 89

 

CIVIL TRACKING ORDER DOCKET NUMBER Trial Court of Massachusetts
(STANDING ORDER 1-88) 1884CV03517 The Superior Court

 

 

 

CASE NAME:

Julio B Leiva vs. Thomas A Turco, Ill et al Michael Joseph Denovan, Clerk of Court

 

TO: Julio B Leiva COURT NAME & ADDRESS
W107572 Suffolk County Superior Court - Civil
MCI Cedar Junction Suffolk County Courthouse, 12th Floor
Three Pemberton Square
P.O. Box 100.

Boston, MA 02108
South Walpole, MA 02071

 

 

; TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later
than the deadlines indicated. |

STAGES OF LITIGATION DEADLINE

 

SERVED BY FILED BY HEARD BY

 

 

    

 

Service of process made and return filed with the Court 02/07/2019
Response to the complaint filed (also see MRCP 12) 03/11/2019
All motions under MRCP 12, 19, and 20 03/11/2019 04/08/2019 05/08/2019

 

All motions under MRCP 15 03/11/2019 04/08/2019 05/08/2019

 

All discovery requests and depositions served and non-expert 09/05/2019
depositions completed

    

 

All motions under MRCP 56 40/07/2019 11/04/2019

 

Final pre-trial conference held and/or firm trial date set 03/03/2020

 

11/09/2020

 

 

Case shall be resolved and judgment shall issue by

 

 

 

 

 

The final pre-trial-deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

 

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK PHONE

41/13/2018 _ Margaret M Buckley (617)788-8144

 

 

 

 

Date/Time Printed: 14-13-2018 11:20:46 : : - Scvoes 08/2018
' Case 1:20-cv- 138 RS  Qagumentd gE 9 Ue Oled Rage 6 of 89
SoFFot SS Soperiot Court
bonket No- eh
Volo 6. Lena
N

TAS

y4a1)
pavilion
+;

bl € df AON atl
&
ie

ae
Ve

Deparment OF Cort ecnan, sued in KS of ick

“Thomas & Turco TL, Commisiener of Correct

13

Steven Silva, Supermendont at SRK, Pe “S
Dovalas we DAMOUR , SORT IND Jonk WL MCL Cedar Sonckion
Sieplnen BomMerre, Food Director ok |

MCL Cedar Jonction,
Lt Fol; correctional or cer wy

. Ghorge oF kitthern | _
Porter ce HolOMoN , Woecker EF Ty J HH Ok MCLE),

Ramen ak UCL C)
OM Sees Wy AWAT individual Capacities. UCL CO),

Nea Ged coment

NEE EO LOMA OS

Nad comed Me MaAAKLE, TOKO G. Lear Gatorney orate),
GIWR GLEN oF Ke ConshoHonal Ceoobhe aid

OMLod ,.Ramo Bomanus- Ivdaeo by Gaptism ywrio Holy
Moher huts onder WAL Royal BSeclee OF

Qoean Tsalbtha ZT oF Cashle a vassal oF Maer Weary
Roman OoMpi(e CokKOOITAS ey Sorry GHMpecsE
CorstaXine Wie (ofeak Womo-Reqions oF Line King
ore Kings and Lord o€ \oldS Sesod Mae Messials
Hoe Woly One o€ Tse, comentty o prisoner

IN AOL MassathuscetsS Deparment oF Correction, lori N95
WS Gil Wcton pursuant 42 USC. 81983 an)

RUT PW, te codeess Are. deplWAKOn vader Coroc of law
?

for wait Polly, INO RENALY and Unconstr-voKonally WMekering
.
Case 1:20-cv-11367-

blo n4 and Cc
Bqavin Benenden
peiivion Yaz ch
ONYSIAL PUNIS
Paoneel’s
PLOCeSS CuANd
VINA Loner

Medical Care

violation of
Massachuset

defendant sku

Setvices , epi

oF ear 4
Setwices £29
Kod Service.
Ck C4) deter

9 Rqiou Sey
PiainhEF

CALOLK WY es

Setvvice (equiak

EX Seq GAD |
Jefendgens Sie
oe, Kosnex o]
Vialakon of
KO\OUS SAC
food Sefwi CR

Ly. foley Jennies Q\

Aa ion aly Ol

re

Ln
Ni qi
Sub
re
raxt
a
$

NO §

ta

Psi
vlog
Pol
Say

ices
dD C4
NON

Wi 8

L\ne!

od

q

Wic4
Rov

Se

h ent
NEL

eX]

Document 1-3 Filed
PRIN PLANK
gins ko Heda
+ and yo Sey
+t by PANG Y
S RLRCUS , DEON |
EHO ClaOKFE
fo SONY God lan.
ko GN- Seavumst
United Steades G
rcsafrokion gE 4
Li}
eCs
NO

NA -

Na Aeiesd pid
cate Gnd 4
ined \ALd ay
O loz CHR Y

Gnd Lvs
WOUFAS Ww. Dewy

ANIONCR QKHCL

Dy
ot Ge Tak Muir

LOO. 103 CURN

WUC

2
KN
SCR CAQOLAKLOO
Rornekbhe Was
QINd HokrlonaWy
Led.cy eShaignesd
LEGULGAION \o2
4 lod CHR 7L6
HOWEe he
Le, God IN \

a)

BN)
KN

p

—

iO

iol

.

Un

 

 

 

 

 

ALR Lega on \
OCR ALES PLIAIAKEF

07/20/20 Page 7 of 89
P's KAS and
MOF CRNA , TO

2e Com ccue\ and

hAdguUz \WUTdENS OO
LN Ane Qi nance

Lo cof paral gunmen,
D daMYiAG \oasiC

M ANd plaSpham 1O
HASKNUOO , OWNS

agers Tye I xT

REE CRUGIGOS |

Lc process Va Vialator

promvigated Pet

DO 2924) 103M 1L0. HO

6% CMILIAY.GO

SS and aS scbo\ectes
KS iq \notakion of
PoMULAakes CELCAIGUS

100 eb SEY- 1 103 CMR 76.00
oS CURNA.0O 2x Sey -,
Jenied QlainhEee
HALAL Coad VO

Laie and Une promulgss
CMR ATUL CO 2 Seq. j

100 2k SEY, delendowrs

Kosnec daek ond

akan of Chea y
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 8 of 89

5. Ts Cort 15 autheiZed to cender decatory cece
pusuony Jo LLc. Za and QUIS BT OF LHR
Wass.2. Grn. @, _

UY Br OF Moe OCHO ANd OMMIsSIONS GUNS 2VeNTS complained

OF herein Look piace un the Stake o€ Mossachuselts,

YocmesS

Le Jollo &. Vewa, ke pimanel as Boman- Were
AMancan cMZeN 1S OMd WSS GH prisoner aNd \S

Ok all Aes yetevaurk do kis ackon lew a ahve

GF Kae Commangeatty , WHS TABNING OBALSS 1S. 0.0. Box (00,
Soutly Walgad, Mr G207l.

2. The Massachusetts Departmen’ of Ceccection © Myarerooier

Reed ko ay doc"), dn agency oF the Common aeaith oF
Massachusekkg gefendonk 1S ak all wes feaeank fo Wits

ackon, it's men ling address 18? Bo mat ST, suite ,
MIGHCd, MA O57,
3. Thomas A Turco TT, Jekndant 1S Yne Commisioner o€ cof rection

GA AMZN 6F Lne Commonroeatiy and eck all Vmes 1s FeeVQAor

tots ackion. tis mailing cAdress (3! BO mote sh,Suike 3, MAGC,
Mik 67S 7.

4. Steven Silva, defendant ts the Sugennientant ak SCL a
Cizen of Yre Commenneatth and G ak all Kes relevant

TO WS acon, HS mar\ing OddTESS 1S! RO. Box OOO , nicl
MA OU

(4)
Case 1:20-cv-11367-PBS

established Lauds’ c
CMA

regula on (6%
164 CMR 760.00
PII NHEL vey gic
YOW and promulj

4B yidlate Prd Oy
SLES montero

ALERNOAMGAS OF
A\So For WO

Gand PLACE
We SBGLL, Gd

OF ke stake ¢
PANE Ord)
ANZ

Sabb) e cxed +e

( donsdiction ©
UL USL. SIME
SeQAVEAKANS ©
Gnd Ggn’h Rane!

GNd to (2d1255.
ereserk wiolakic
ee QAGardS wr

to Mass. Q. CW.

ONd
F eC
NOety
Yad
SC C
25
Zs Cork 19 Quid

Document 1-3 Fi

ne PremulgaH
UTI. 00 et &

 

aN

\att

bei

A

 

524.) deFanton}
ess WW vield
! Ferg aus req

db SVAAL Gund
ages to ced
Longa ono,
ried dEChGNO

Ceaser Quncy
gedercuk QUare
orisenetS Us

Q
DSTOMS , PTAC

ISdICHON S+a

o>

PJ
et Seq], food Service Policy

q

Ai
tel
ed

Waal
N
NZ Denar AMG
oy
In
BNO

HAC

AC

P

ce

ed 07/20/20 Page 9 of 89

TAUGIGWS SeVice

Birice Lollamaen deme
BN) o& CLeos ly eSbabaiihas
KON (63 CMICYHTL.00 ee oe Sey

LON ANTS | Planer
BS GMA TRACI Mar

KS. DIIAREE PONS
gue ans Costoms.

Lot correction and

CaiNReS O% \fiGIGAW

eS amd cigntS OF
ove, are GF Uk OL
25 of€ Kine. seemdont.

nen y

 

 

AM

g.

 

Nov

red OPOD Ad
RHOL PA. to (24
sy and present
by OF Mag Vink
hse and oe
DT PALMERS Y
Th WH xt.

a

+
OL
aie GS.

(3).

 

 

 

od
rv

0S}

‘REO So (ender

ca
res
N

-n

fi

Aq

MAK pursuant | te

Ss Mee uajunicS and
Kokian® Gf Yas Ft
BhodeS Const orion y
aKGOS 6F past and
LathuSettS Dedaw@ton

yoncANE CULE porsvacrt

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 10 of 89

D, DOUTIAS Wi. Demo, dekerndant os the soper nrendank
ak pcr cedar bunchoo is a cihHten of the Commenuxath

ON) > ak al mes Pleent be Quis ackan. KS marlin 4

adds 137 0.0. Zax 100 , sooth Wokpale, Mi 626%

b. Skehen Bomerke, Jeerdort- ts Lhe God Y& ceckoe at
MCL Cedat Junctian, iS A CHEZen a& Lhe Commanwealta

ANd 1S ok Ak mes relevent fo His Gchon. kis

Mailing addess 155 P.O. Box 100, South Waleole, MA
O201{

1. Lt. toley se@ndank \s Vae SupeMisety Lieotenantk
foc Kine Gedney ASG CARTAIN oF Rne Commentuec dn
ON WS ak all Qmes a relaant to Wes action . Ws.
Mailing Qdd¥eSS 15. @.0. Box 10d, Sout Wolpale MA

6201

B. Patrice tholloman, delendant 1S Far Biceckol o€
Teeadkmant ok NCL Calar Joon 1S a GAVTEN
OL Mae Commonwealth and 1s at att ames (ev owt

te Has ackion. Her od &keSS (> 10. GoxX (OO , S00 plese
Mik O207(

CO. BL atl mes celewane \receto ond io all of Theil
 EcHONS SeSccioes herein, each defendant (Sand WAS

ALkiny undec Kne CSO OF tans, Sradke uthonty  shatote,
Costom of USage an pufsoank to Wail OF Ficial
Gistratity «

(5).
Case 1:20..v Sabeehe

pyjorndces Patties

YQO/RS Page 11 of 89

 

 

a

\O. On G-IG-1G Learge:
WAS IN Teceipt OF |

nis FAUGIOOS GFE lid
HOC OF Treg!

WAS dT(ecked 4d Y

iutchhi NS6n t q

in wee Cof

A bbe Chan

|

[ls ON 4-2G-1G Kimberty Lincot n, diC4

Gnd aching Dyfed
Plamnhel's Corces og

OP Tockment
Adence dated

hiS (ALGiowS aPGilialdn be chan

to feceye the Koshe.

The need to pact c;
for the. Jewish Cais

ie On \0-4-{(, Kumberty |

NV

APP ACCESS pass
Sincenty peliel
Plain ee Was adv
POrHicipate wy <i
I6-24-(e at \2o0

3+ 00 1024-16 on tle ao

QPESHIONS the a,
did Not Snovo UE.
Monthy Fortine cg
PlOAaNEE usas 4
\N 163 CHR UAL 07
Eig ious LEE lary
F4LAl Sppertoniity

@ nis afeiig

per
Plo,
ed%
RIN

(a)

 

nal:

5
> f>
&

 

Dobmitied .

|

Fe tSe

- J ex, Plain

LACOLN Wwod
Fed 4.2%}
Nans foc:

Sed Hot he!

nity belie

Por nted del

ntendant sek

ne Lad bb
PMN GNd
We proce
Indering Old
Woer ty \r\

(v)

 

ne iN Since

> ego Lng.
ON bi aancee 92379 was

Seg
r2Qs

ae

riv\¢

-_

iS
le

re

W

Le fi

pty OF Reentry ;
SPANILN CL ey

d to dodaisicn , Plante’
EAY Noenie Goertin.

DC OP Classi Fcaton
as in fecept oF
PUATG PeQuesth No shed
J 1 Jadaism And
FF Was advised of
7 belier CuUeSHon S

N, (Rceier OF Pla nhs
KR be Sthedoied SF

OR DeLisi forth. |

ed been Sxhedyledta

GUEST aS an Monday

for Sincerity belcek :
Lagan Si Yea! Ss ASIGQNNE

N Wont, ONeT OO

When Mae time came

do

 

Co USNC 1 Stacked

BAREE'S Oxercige. at

 

CY Pravidino, tre
CoCess 40 D7
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 12 of 89
Hoe On loBi-le bused ON PlAiNKPFS answers to the dewish
| Dineen ky wel ee questions, Kimber Lincoln ap proved
TA Change in Fligaus AFEVAKON 46 Jewida. Pocing
The intervie PIAaKEF stated he S G& Hebrew
BAL eNel In JeSoS OS the Nessiah, Mso eer fequest

SeeGal drek Cxosner) form Wad aiven. brievance 42374 was
AOOFNRA,

15 2 OM \2-IH-LL Pleantill Sobmitked SKAFE accESS Pass because
he had entered SACO ON May 2ZdOIL and had Signed OP
FAUGIOGS SemMiceS SMncW ak wast of done of that yeu

bok has not been allowed +o attend even atier he has

been cigar\ed by tn TPS 10 90 +o any Eregram The Ral:
haS Nor Come to See Pla OH EF.

ue OF I27T-LL Kimberly Lindon was in Cece: et af painh Fes
let dated AVATAS CVQUESHNY A atiend CeliqioUd SCENIC.
Plainki FP was tld Prot he May Chooseto audit one
farigiorn for a period OF Hme. In order 1O KEKE atkending
PlainKEE must S|enounce his Kid cond Cincose Grote
one he Wants 40 atkend. |

ite On 9-17 brieancCcF WoL wad scom tied by elas ats EF
Joe to peing constantly den ad YO Attend LIAiOUS SawiceS
een Ane KWanZa program Laid IS Open 1O CALL WME
ANd COMBS ONLY ONLZ, Ce YEARL, Plea AKA PE VOAS ON ANS WT |
and cieared by LPS Joatiend setwiceS bok Was Shit serned
JOGO UD A CeSolk PANT FE was Bceds t© BS AO the
PL GAL doCIM a NSCOE KON AWd @APESed ¥S chamicc \
agenks.

(7)
Case 1:20-cv-11367-PBS

Ws Plaintife as a prick
reLy

Christian ty a Reb
BERKS to attend

MY faith, Plainnee
biaspheme by oF

Plain HE was
OFF Cec %
LFRos
hosing,

MeICAL CUNS End
WS never seen |

u & deni

lo e Planheer shi lhe
nas been on tng
ie Plain el eeaa
gpin5, tnrobaly

Cand Spitiual
Cecay because wy

WW

WES denied no req
Med + A generic

 

.

eto

DY

SOV)
Shetelonank ,

 

i

3S

PAS COPLEY qriey
CA HUA
YO SPLAK TOO Raber,
Quidancé
Pt
TTY 42 KN yoursere |
AN -Semitsm and RB

 

 

: | aS Cand -OWYg
CN ~SEMASHO Lic evaid Ce Fe GQ!
3 28 Jen
Cen plea ay Ge
OF THe Cran
id Rived ;
Aa{d,
NM MEDCAN saci
emp

™

Cah AQeS, ¢

Dt
ipt

|
ecco OF 0

{
i

rat
NAOH EE SHI
Ap Prene Ct
>

Document 1-3 Fi

net OF MESBIG
: believer wr des
Hroorden due do lack be UNO ou
Babs
Part OF poic Corrich\vm ‘but AS -
APR ANCES ged

AC

2 Senyices

edical aksey
IY the SHU

- Hain aC€ wd

xO SQ Uo |

> For Seves
for Monk
MZ WW hh

W2eeltin Ui

were sink

(4)

seen a Q

ed

\a2
My
OV
oS
L tA
NI

O
LOC}

7/20/20 Page 13 of 89

NIC Jodaigm /Sotaeo

nS ANES NOt to bE
Rd Pragrams Gnd
ak aye deSoS aX

SW hove 40 senounce
Clary Comments ang

ROITA\ 2 amount of

Nas genied. |

DY Where Nurse and
SOFRINA he ahler _
INNA UP Chieqnn and
denies ty leno SUTIN
SOE COM Plc Ati EE
even Van
Says, Ah lar

abs even Yravaly he

CR*F9YOIZ dve +o
MEFZ and wan NG
V RBC Counseling

WN Cader speaK 40
Not here VNieSs you
aD TO Seal with
PDE ES, bei WanCe
OAWn2t Yan NO

 

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 14 of 89

2Le On Z-I-I7 plank was itanstered to He Rb ak
MCL Nor fol. Medical SAFE ak Nerfo\K diagnosed
Pla ER with Asthma due to so Faring A arti- Rpitaty
INFELMON, PlainKEE aS SharinessS of breceln \S PUT
ON MEIICAM GN Gsthma pomp), sof FCS Chest pony Aye
YO fhe Nwlqence oF the Seccstale

Not came. in ne troy LA
IMeW because (L di
\remns Mssina
Teg ar glass ot
Ldnal 2

phe nn
3 NOX COMA ly Wis tray, The |
are CONS eed NeutraL Grads becauy
~ 7 > , ~
Uichever Jie CA Inmate Kan the

16 ¢ brievance & AST O% Lo
Segre gation Loeing
Than armed PASOV

AS AP ERAIed by PlaantEEL Jue to
Q much more harsher li ng Suction
PopUICKi OM Condi Hans and Jenial of
Case 1:20-cv-11367-PB
(26 6 OM BZI-V71 bri way
40 WIHHOWIING Play
Arv\e. On Y-2- Wy Oy

are On 3-71-17 Plaid
procedule des ex Cy
lous Was denizd

on fe
Sd
t gy

a

2 ¢ While at MCE N
Cheak pains and
WAS Taised +o ¢

24 © On B= May Qorq
Ledat Jonchiah ‘
ON WAS rage
+O feceive it, Pid

P\4
DW
VO
lain

30 o ON F2L-17 pian
tne Kosher diet Con
Which are On ne
ON Lhe PIAiNKES yg
CWO? DY the! we
ON 4-%-14 Ohieve
— WreCtor Bomet+e
accordance to pod
LIAS demi2d on q
Appeal denial was?

Bae Commision ec Ture

Kole SiIWA wha 2G) |

hee denical an Sopeliy
Zo 4\

war denies on Q-

Ket

VU

PILE

|

 

 

bsced Lk Q

pyomi+ 25 Gq

ee

uf VS. brievay

Document 1-3 Fi

FIBGST |

ance Wad

y's Phong
one TPS

~ Dlannee
M255 GE lyr
Tord POM.

NEE Way

AePly to
F Was’ aot

NY Sett oy
ln. Vere

SCN 2d to or

WAS Ap pe
ry Ser Ving
TANIATS , PA
) oy Super

 

 

ppeal«d ke

ed ¢
Lp

FES Campley

=

Pic

v

Dsconaal
AR
DT CH

xe

PCr

4

|

\

yx

Q\

Yue
N\e
\

(°

>>

DS€

ACA

R93 dve ko the God
ng

WAY

7/20/20 Page 15 of 89

S soomitied doe
& Jewish study -
riaty aperayed.

eu TO Gad oot
PMOe AP pravesd

fered more acute

PANY

»Medicetion La%

ansFares to MOK
Deteriiog Unit Cope)
Komer diet wy ocdec
Ned OW BH 2G-171.

Nance  A¥007, Jug FO
ith MISSING Tres
No Variety OF 4reayS
(VR INS Cait as
LWoas denied on 46-11.

L Kosher diet in

y and Cegulation. Appeal
Mant Michae| Le. Radiqne?,
iGinec QoNnoc\ HY OF
On RNa Ce MeNaget
AZ ASSOL QHdA Kased

Q nvesti agi ian - Appeal

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 16 of 89

Bt e On O-23-\1 Plainke€ was nok allowed to dosefve fa
Holy days aweady dened wn Dol RUgqiosys Service
handloosii. Plainti€F had spoken to Director oF TVeedien
defendant Patrice Holloman absot the toly day need
OF Yom Kippur, Plaint FE Gquesied that he be alloloed
to fast ducing Hae day and his MEALS be brougnt Wh
Me Wealag with ANNE fod CACh.

gL DlainKlF put \n various Co MPLAINES 862 40 Short
OF food thems Of Kosher kYays and non-compticaree te
1L0 Food Ooh Cy bur Com piai nts Wend diverted and NNEC
ANSWER, MeanuoWile Plai at E's

Toads KEE DS ON Commi |
UNCSKAS ANI IS Made Oo 90 on v “

Be OW AWID AT Plane Gres o EMAC Arievanle ye 4
He WSSER Wik thd Kosher AIC Ve tO

R 3 PECSSHAD - PLA REC
Med YO Speak FO sRadant Burnette bot wis 2XC O03 &

for Me Missi My \F@NS 1S rat Ane of Cicecs Void.
WR \eems Cor Thernselves . The OFFICECS Stare that Wa}
don't AaKe ey ond Any tO Cec EY MOA Problem bY
calling We KilChen bor YT No ceenedy to oFELC
PIAMKEE, PlannFEe's Lays come UNCOoKed aNd 1S
Ona tO eat ne Way yer NO TAplacCEMent IS AVE,
OFRLECS Fry 4O OS MUA AS EOSSIbIe ITY tO ele PIaNHEL
— bok oe MVR) OF d2ANG Wi he KAchen, Lrevancé
WES CekoMned because Sbt. Bulais dd Nok Comsidsec
TAO WEA VmMeQency + PlainkiCE Loas given 3 says 42
Fesvlamt Wok GN Me feSobmi Fed le CAO HeE heard
BOG 9, back, |

(1)
Case 1:20-cv-1136/7-PB5
36 On Thanksqiving Ge i
IS HVA KW SEE ‘
bot plain hFC'S kbd
: The of Acer Seming
— KiAchen did not pr
Was Not atiovsed dep Celebrate!
GSE somuhas his

: DRAG Mm atcen .
AW other inh
PANHEE Laces) ad

AOE come in bis

Comolaint Scbmi tte

a 2 OO I2-1G-17 tre Kitch

breccRas ¥ Way Sat

OZ 1G Nhend Qutl

Ad Arsh he CeCRiES

thet UF Gas Unedil|
Bumette spode 10} plaink ee
NO mace 4

NCL Nhe had (m
on

ASS8eCances Wet

Wak OF lems
WSCKING . Kitchen

COMpANnce add &

bok Was paver Aled

 

 

See

\

Pe

t
it

a

1

|
|

|
|
i
|

Mz trays

Imented o

| (2)

|

Document 1-3 Filed 07/20/20 Page 17 of 89

7 Vhz wlhalZINMeze popolect on

Haan KSqin
net curceny
HINnR WOXS

NVid 2. Any

IAG xox far Jona,
{yeoy COM UN caorke J.
wes nohGed bot
Remedy The plainn FF
and 2a+ on Than ksg vt ns

RQ SN @vcluses him fow

pie pics Wwe
eS. Aee\eg
One® Sit

rw
J bot Lrc.8

N did Not <&
Sammue(S

SO ansctoe

€ gue to |

Tha Kase. ¢
i Ll Chaim’

or the Lene

HZ CUSO Nanded oot
PICS WRR Kosher bor
MEN because t+ did

RN God Couch | Tofema
> gener Cle d_

adthe plainhel a
Was ainace being the
and called fhe Kitchen.
LC out WENT OY
Ach toast LOAS So burnt
VS hardness, De Cendant
OP (2-13-19 and Gave
NCEIENIS Shouid happen
NRL method +s Keep
PARA but 14 1S Not
SARL Kosher Met is in

Counted Bie boy} ENANCR Was Sdomited

NY 4nanance

 

LOE CICEE Sk. Dolsai S

 

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 18 of 89

Bae ON (L-AS-17T piainn FF soomitteds MRCmMal complaint
BeCAUSe Wr LONI he WAS MISSINA Viems From Inis
Cory Kosher OY and He did Mak Cecaive GAY Chi es
Loi thy Leal oqincs . Accoca Na xO eendIant Buomette pe
WES Sop posed YO implement a NW metinad do kere
TOK OF Udhnak OES GEE Ibok (4 IS eiNner Not Wort
OCT ALLO SINA FO WIM Aha CFEICErS are Fetes 9.0) Pre
\yemns . PIA MEL Sobmi tied Arievance boy LAS
never Aled. | :

BP e ON ILIA Plank El qwemitted in Fecmeal Compal at
Ave FO MISBINA, Hes ON Wis ‘oreakKfash Kodher {Yovy
LiKe We Fruit, bottec teens neck’ Normally Come WO
Wis Woy. brievanc? was Soomitdted bot awweacr Gs
‘oy QA WON CR eC i cec.

3B e (2-20-17 PanwWEF Bled A in Femal complain*
due xO lundy LMS Cominy missing on Wid
troy. We AlSe did Mok receive any Ghies AIA \WS
baregne Aray- Answer WO informe) Loss nek \¥ WOH
arready addressed, anelance Was Sdsmi* ead bot
never Glea. |
ade ON\L-LONT Plank CE Gl 2d wa Bemat Com Pla OF
doe TO Whe Dear Fast Kosher tray bei na Seed
Lait Non Keser Veems Mi Lig, bot RO, ATE ALL NON Kode
Lhams and Jvice boxes ACR nok bei AQ Segre cd

ln enance. Was sromikicd loot Not Ered PY
GAQRNANCL OF MICRO,

(\3)
Case 1:20-cv-11367-PBS | Document 1-3 Filed 07/20/20 Page 19 of 89

4D o On (2-25-17 PlainwiEF foc Cnnistnas Udnen the CES of
The Inmate POPU AY CECLIVES O [SEecianl Chit Stas
Meal for lunch; plainplE WAS Betves a Uncoated
KOSNE™ Arex Gnd Wah UNAWL Fo Rak ib. Planer
Mfetrned the OFFICE bik NO (en DY Was Aiven +o
PIAAKEE and WL ubals Creed 4 80 Withoot

ONCE again eveh or lin, , | Cok eaking

Tn fom, POP wae Lard’S) bheth's CR loire, 4:

Ney Ot Complaing ies Brad boli: raion.

Qe Ried. w PEP RS Ur cos

TPE

gs 2 FY

.~ i

iY
C.

tt | o On \-F-\¢ oy
PleinHee) ed ,

Rabb i false; we Ww forma Com
Py AD . \ spe
in For med Date ree SEN de eter ones because
COLge Ore cacys| c nar NR heh bent he Reads}
Given ty Ole ae na Wannuicol, ote Hus, Ni bee & router
S'VEnN fo Blain ki C83 NS Conte WER Neat
by MG

rE TWe act
\ coam becc : SACS Were tH,
| PCAUSR thoco 7 a4 OUI gg
a Shalom Mani Bhef e:

Kc CC. Ralobi) sf
he Jeuaish Jer, > INR Cheat ong | Nba ty, ThE Rak:
WAS submi bie) buy }

pS
J or ke) 3) NON- Prog + “EON Or .
MWe Cay | bod Bane

YZe ON \-4-1¢ Plain ed rec.

a.

RNNTOR ONCE 7

Ke O42S Fond Tee
eS on Hap penigg US\ ve Kosher a at may WS
defen dark Burney LROS OM AEA AQ ola: ANd +h
WIN AAKE Cone GEM to Ap eye ANAK FE ke

rey

(SO &
x

 

(4) -

 

 

 

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 20 of 89

43 © On |-10-1E. PlaMHEE Gled A inGemeat Complaint
—  BRCAUSE The Kosher 812+ lunch Avouy coume vot Ph

MSSINA VeMs y+ came Usith OMY Bolagn cy
NO COLE Jaw are

eotiko salad, Mo CW |
Hieance boas < ) iPS ANd NO bread,

olomi tteds but nok S12).

44 © OM WK Plank
S Planners bread Fag y ,
CAME WH Oo Cult Sac Kesher tyoxy
denied atlesa: MAL vere

mit tex ut Mor Gy mens CYR,

wo oO: i. NS, lovig. v\ ;
WAS demied aiwedsging na: NOVNCR FE AGS 1
oeng ehawed 5 Ae) PRGLC PVOCRSGUY LZ \&
UF

44

Plan hl O aise uw
and She infocmel
were docomentes

5d »

He wood OF adver:
i {

Case 1:20-cv-1136

not folly cooK
PASSA GOT An
was nokAed ay

Si akon Uoas
ean ny
WAS Formathy ad
he Ames, ne v1
are bei NQ (ecard

ON 3-8-1¥% and at

ere appeaied +

Manager, jve to
NOMCR OF OxleNns

mad2 an ACy Qa
he Jeasyan_

Plain ne WAS \
She encrased a
PAOREE bd nod

deM2d Yne ane
Lriedonce appeal
S-LO- 18, Heanaiai
OF C\ants, |

 

Le
On 2-2-1838 Plainkee |:
ed,

e 4
nO
Srteting “oshat LHe Kr

(oA , Ta
LINO
eat
Rd

aes

 

or

>

AX

Coy

an
Ud
\2

 

CN)
UA

+e

LOA

Document 1-3 Fil

4

S at H4ode
chenS Send
eM) ay

ede and
ate por iI
5 ANSE Mm

Qivey ANCe
ce SiWe, Wa
NAVA Sela
PHC Las
Kae Siiya
MNHEC Ved
PANY and

SE9I3I2 aay

ed OF decis)

OF ANIWNG
& ne deport
received

bp Hi\23 o0

(\G)

Nal Comper

S
10

~

S

i

N

 

 

ed 0
5 Kosher toy for \oncth Gas
an *1 Ee Ww fo
NS aNd Nort,

RG

xt
\
Q|

\

ih
a

AV

7/20/20 Page 21 of 89

reed oFFicecs
J the problam.LiRed 4

LWAS Jismissiye

1S Dheck you get the |
PIAINKHEE ent without

LAK AAS granted, Pradlem
an

Swser siated “that
the Gyan and remayed
NS are coake 4d Xheraugh ly.

T AASIZ, 44393, F9V3SAY
doacement AMAA CR

Y PESEANSR Gad No

NEC GIVEN FO PIGIN FE
CHR Laas dated BUY
MERNANCR GRAN —
ak A Jecision Was
RNAOSed A Copy of

LOD DY Kode SIN cand
Nd

4
ng
. PIOCeSS He,
2
BAKE ah

LF A4393. TC
meat Qi RNan CR MANA

- dCIYan Gnd oe
ROCK Uy 6B CMR 100 ©

BANK and sewi@a
SUF RCS deer Vah a

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 22 of 89

Ble ON S2G-1% KAlL AWA the Department gigvan ce,
Ceorinatot respanded 4O GK detailed letter plainhtt
WOT Whidlh COLU NAA pMojem GW the Kosher
MTT Gnd {he demial to the Qrevance ePracess, At
MCL CRIA JuONCHAN Lhe SKAECE \oqA MensioaS and
ANWANRS IW IMS and Cai) ro AVL Caeies 4o
PIAOHEE I Accofdance wi bn 103 CMR 44S C),

SL * Catholic Chapiain Hemming yan Cinta Locate piaintife

SHANG that she CANNOT \nele, WHtE, Contact oa

PPOWIT PARCeNLe JO Case CRAY o War poor lady iS

IHeMdated by dre Doc to Carry ok her Job duties

Sek Por \, 10% CMRUT) O06 24 Seq.

 

55 ® Cn 2-\3-19 PIANHFE Woote DBiCectar OF Weed mao ¥

deFan dant Radice Hotlomoen Glhead oF Lime 40 be
PIACR A ON We US Ao Goserve The Passevar Woy

PANS RAM EP Was apprned, ON TUG VS Memo,
WAS passed oot.

BY-2 ON B-LEIG PLANHEE Wad Aransfereds to SBCC lst
before AVPAalAUL planwWFeE CanGrmad volt Yaz

defendant Holloman that be was legged In khe “MS
tar Passover™ BeRrdank Porlaman Con emed tat UF
WAS 104.40) WW Ane TMS. and SooldS aak hone

ANY ProolemMS iw receiving Yne PasSaver mears ak WIS
Next Slop.

(17)
Case 1:20-cv-1136/-PB

BB 2 OF 3-24-14 Plann

cur SBCC Juste FO MGS cectas
SAN EC. DOSeK

in the, LMS for 0%

5 » OF 3-36-1% at *HR
Pla AEE Wad PWM
Ne Was Nok (i d*e
Plain ECC wWYorU
Danial of this
QYerci $e. in Forn
and staked Shot o
WAS G& dJewWiSo | LOD

© OF 3-30-1% Diain4
re COMOUVS Ader
A. Voreg TH, woe

5]

duoe_ to BU AG) Sd

KH FEneNic an

68 © ON 4-&-l¥ taking

Gnd submitted Q
on tne prekenge |

oOn2Z We In Carm Cu\ 4

Passo Net Gbseveinde Lome lin

|e Plank Cr

|

|

|

3

cf
he

3

NO

N

 

 

PEA: NING oF
ied ne Passo

CA]
Sal

nae He wa

KEE wre a
of carreckic
= yess en ©
PA OREE Sof Face
SAA TAlhy
FUG OOS QKVECIBS
tO SBCCHO Kim aw
Neera@

evance, be

Document 1-3 Fil

On ke LN
informal
2) ANd lego
A Complain
Sao as 4

Io ANd car

~Ler ee &
{ Gacaln YU

CF Maoreated

at piainti4
HOM pla nt

(18)

K
Ney Gere Not Ged lag

\2

» 4
Pe

ni

ed 07/20/20 Page 23 of 89
Wcoxe Bos Diceckor OF Trecetment
they had Wien logged

NANCE .

ng Pagssaver obSefYan ow
Neg

razalS and tod Thak
tO Feceive Whe Meal.

camplantk gue to he

PLoteCTed PUliqiawS
LAS denitd aa Y-S1K

AV eO Mae Mais.

KART addressed to
Ne Rendantk ~namas
AULA Nala S
FAULD YO WEL

HS2NZA WH iS

S 12 Ferre g pack
P Hove OIAIAKEL

Ae INnfoCOnet Camplal at
ANCL was fetor ned
Jd Not sobmit SKE
PON WA ot get Lol

ET ANS +6 CON A\Cu OSt

 

 

 
Case 1:20-cv-11367-PBS Document1-3 Filed 07/20/20 Page 24 of 89

54 ° bNeVANCe Wad Cesobmitted or U-IL-IY and F&F (2d
UNE GHAWANLe HF 1OO2, praint EL wad not pieced
AND AWN PaSSNeC meaS OAH) Y-G-1g 5 SAYS aFler
Whe CoSeryvance Sart), Plaink Fe raquesied to Make UP

O”’]SeENANCA by placing »
PISO tee Kitchen see > \ Weld Cece neve ae

#ne coservan ce. orien Certain Way deci No
Se PIAVING, Games Lai a tag ac
LO s ON 4-2O-l% gue YO ‘delouy iA Observance OC PoSSafec
and No sakes VPbakE MaNKOE wrste end APPRaled
Wo Superintendant SeRnlant Seven siWer bot uses
Wid to weak te Secision OF Mee jsititorona |
ANWANCR Coochinctec,

bl e On (o-13- \% AMENANCR Lad Kartal A’ proved ~
Monts AFLAC Ane aoser Vance passed and no
Femedy was provided Pac dne-V KAGAN OF Pla Ate ES
FRNQIOLS 2xerct se. ON lo 2O-V% GYIeNaANCe Loas appealed :
e defendant S\WA because Kasner meals eSpeciatly
QUANG tha passayer ate not secyed in Compliance
Lita policy and cegulakta. the Volatiansoe plainkte's
Peliqioud READE Viclore Stk and Cederal’ spandacds

(iq)
Case 1:20-cv-1136/7-PB

ble on (o- 1S- 1% whe
picture vo in Yreic

Commander in Chiee
Pres SEM MIKE Pane

TO See. The adm nic

LP

\F dawn, Plarnticy
WRWS ANd Tromps iy

‘&e Ulnekever Yrel cel

diSCeSpect “bo Vekece

ltump promises to de

Women BFP Mis Cun
informal COMPIGI A (

Lb e Many StALS ond 100

SKS have \mpyem
What have towered

the Plain 4 ce $04 ge:
Doc Shand Baus

ONS OFF CerS OF) AN
OTHE & alters
ne, Cag MNS Wathen

4 © Tor B\RC NOLS C2SO\c

FVAUDGUS Cequesk Che

¢

ea

og

NWA unit at 4

OPER dent Do
LIOR W pied
Mrakian koa 4

PEIS AS EArt
NE. Forage aon

BIS Phek Udary
qint foc Ange |

was Ei2d on &-

\ Qov er men
KAS policies
» Cok CAME
Bak he
rit and Sk
ian Uber

SS

‘)
ke

UU
co -

—£

+

‘|(2o)

5 | Document 1-3 ‘File
Bac OFFCeS had a
Wore Stak 6 ¢
na\

: BSBA Khe uoerd
Foret yy SACONSH tuhone | Qnd Bode

J

b

 

 

 

 

7/20/20 Page 25 of 89

Ane American Plas,
sWume hand Wi ce

Mews Foran Ament cuns
a )

Ve Ley Ygic ONki -Semi Hc.

OF FICRCS to tee

PSY to keUSalem yout
M19 AO do LE 15

FORT OND A total
Mere. WSO President

Markey me
[ey ona ea non

WAUILS PA Saners
Tt :

WAN TRS and bive
Ver he past decade
Nd CeAUCR CECT ASM |

Popmenweasttty 9 ons

PP
At
Re Cea oA

aS neh Ce

S- In iama| Complaint
Was SFFCred ang

oF We issue.
at) Planked
at in duly.

Submitted q.

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 26 of 89
WS 6 PlANHFPE Kepk an. suomi tnd TaPormal camplainkS
bok Not PACA VINA QU Ain, Dade The Kosker die is not
Wes heing served properly.

Ll © On 4-24-1% due to the si boation with Lhe Kosnel
NLT PESANG and nok being rech2d piainnee
Wad Served fod on Ane Kosher Froanf Ynak Las Fram
ne MAMIE Cetbaid sarod) frat was not Kesher
in formal ang AAEVANCL WAS Sobmi L424 aNd On
G-2E-\E grevance # OS IZ WAS pactiauy apres
but NO Temady Was Given, |

WT 2 ON F241 Planhee was transred do mer cedac
Junchon, oe

Ul s The kosher Mek a MCT Cadac Juncker IS SHI
NE* being Served properly in Accor dance ta
140 God SeVICR powce . PIAINHIEF Nad won F420)
VO0GS Infarmal Campiaints and \s DeiNA
Compietly denied on HS 1DS0e tO Access he
OAWANCe pracess, -

G4 « Defendant Patrice Holloman has been in fcmed
Dy WE MANKEE OF Me Many Viclatats
SHU SCCOPMN WiAhy Hne Kadher sek and FeGioUS
senices bor no ALNON had been tacey 3

70 © The Qabbi was brouaht by detengant Patrice
Ho\lamon praink FE ntrmed them Yhat. the,
Kesher dtee 1S aot Deny Served proper Wy aind
1S OS2d AS A Means Hr PLNishment wey defendant
Bemoura and his STAFF PlaintiEk requesved Phat Ve -
Rabbi and Nirector of Treatment oversee the

(21)
ile

OCCorrenle espeti

"IL

13 © NeCendant Borne

14 » depo ty Sopel ine

15 e@ TnmaksS on he
| her aos We olan

We Kosher diet.

Chapian dekined

Case 1:20-cv-1136

ans CaliS under |

Orde to receky 6
PimANEE Sub eer

PlainhEF 1s ber
Subjected to cor
denied Showers, eh
Conditians, ergy,
OF fod. the deori

OfFicel San Inne
Tha meatS most
Shortage $ in thn
Kitchen dehenda
recnFy Pre si tac

PiainheE

Came cactound an
With the Kosher
QIN ey) .

wah and dian

Oot

+k

nda
3d

7-PB
s\n
MWn2
Wy

?

id
a

wy)

POVZ!
Seif
NQ4

pce

UY

di

(eq

er

art
2 «
At
tie

Cc

‘4
|
xo

 

wt

OA

V1

Ne
|

 

 

4

kt Yockert4
e nok Cied
iO

Document 1-3 Fil

i; AS A

‘od

laryreck (hav

a

RON ng Wa
rIaQI coonS$el
Nat Rod

Li CA Cand &

nay Not don

r bot Mo Ce

ac Aiex Poe
CE (eceiv
PAI OUS eat

(22)

 

 

ed 0
FAUQIOOS Ath Wty |
qo and outer yy OP We
jo3 CMARY]I.

MMAC Ly SA
eoNiShmen {
45
ned
bel
r at MCT Ce,

ny

a.

ay
QR
4D

7/20/20 Page 27 of 89

DO 2+ sey IN
LOAGHANS 4he

Ctianed and 18
)S0ch aS being
F, Sanitety wing
hand depavated
ING A eNerY deas/
ac Aunchan.

VY Bean pass oot
Nand alujor
shec diet,
foley Gude

J> Net e WHE
MeN Mey Cat ( the
(> TR Foses *O-

Ne to TEAK +O

bt Z and Cok. FAC
OF The PLIEM
Ray haS been

are IN tae Same:
foc real Rast,
Kosar? anacks

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 28 of 89

Sudh AS CAKLS, MEFFINS, Cormoread, OKI 2S Whi [2
plank FF gaeS Hot Get any oe Yhe<ociner Snacks.
Mendant Lt. Bey (GSS to FV prainiee any
Vangky in Ye Snack always Porting & Ape ie
Ww Tne WEaYS. HEPIeS cue OFLEN Fotten.

qo © Lk. IA dweS Nok adhere to Lhe K-meny CHUL
GNI 4 CRSOITS 10 IATA FE Not having a
Adequate FWUGIS BIE hak 1S consistent +o

his beef and that Notmenatty adequate.

17 ° Of \O-235-1% PlaintiFP soone face to Face bo aefendant
DeMara on his KMS Coond UN den bOUd Since PlainkeE
arGned at NCL Cedar Junction, Plaingee INQUI Fed

CANA TRE Yioiatons np tone NA defendant To
lANACES in. his diet

78 6 ON lO-23-I¥ Deputy Soperintendant Wouker+- Lo}
USO did A TOOnd IN IO lO ANd Plaink ee *
CSKad tha deputy \E She Can Jeli to tha deRndant
Remora Since She is ar feady Keen auare of
The problem with She Kosher get

19. 2° OM \o-25 -1% The Reliqioos Review Cammit +e, (“esac”)
(2fo3eS 4o GiVWe the plainhll a answer aa Wis
ae mass — and it alteady hay been

obmi+ and Gled since. \ vy ,
ne ~ daly AP PLOXI mately 3 Monts

(23)
Case 1:20-cv-11367-PBS |Document 1-3 Filed 07/20/20 Page 29 of 89

GO © Defendant Bebo load UN PLEMRKES policy
COWINEd WA Moe ven ROCK ot antaran mone |

Protk (anits bo ant ng LA PossqSipn ony 4

|

V

FALATOOS loco,

$I Plankee Races Boo eating dind ‘S eal @ 0
FO look Mere. Wel ask Lame! eloravi€l wes
Mhere ‘nis dak | Soe ceed araaMy due to Woe
TAK FTANAMY, | und deqV KoSkiee |ICK. Main went
TOM Wahi OH Zig pS to \BOPIS| aNd SoPfered
Srtamadn paind |and Probleme.

4 2

or

4

. . . + 4
SL og On 1O-Z31% PAAREF Send Vir © ACed mou | She
PL(SUANyY \O4 CHR BL.Go far Xo Deeg repent er oe ee wie
LL eS Comm sioney Jaan PAHESE doe to mane
| BAKER'S pepe ne pleas
B\oUe , MET Cedar joaci on
TOO) ANYORR. HS deaicrr

KVOAWNY corgorak punishment

AND Numan C2 |
reali worker rebel *O SIAN 40) PIC
Of human Cigna KS Violations ox kan 5
and Jenial WARD comet AT |x

A\Mows Awe de Gnd nS Oo KLEE GO OEE PA
using FOOD, TRUGIPY “ded OWaEl pastc Wuenan CRAWks-

t
|

i ,2e\ OUVOS
$45 2 On (0-74-18 PloarMrGF Awied +O Corr 70S tor Dans
on _ o* ecna kone Cark USt but) ah OF Pra aM Eels irrematiena |

HumberS udidin Of ok Utg Y Gow Wis Congy eqakion ln MeGCa
| lene een weed fi ori Ad motile.

BY o WOKET WV den APU \ SEA black [or

65 2 On (0-24-18 Plaine was Not andadd Hcatt WS PeScaral

okterney AngelicalKanulna uno helps Mitigate nig candi tons
OF ConPinenneHt, Kester Sick 1S SHU pr prdoiem _ |

ban |

Blo @ PIUINTFE has nat been able to Sle20, has anwvi ZY ANA [S NAGS Atl
the me, . |

| |} (aa)

 

 

 

 

 
Case 1:20-cveT1367%.P ument 1-3 Filed 07/20/20 Page 30 of 89
: Parnes er Woe: el TRUSS 9

] 2 Roman. Heltao TsfaelittS solvscmboe to Whe SCAT NLS

OF We Catholic Failln Gand ate W Corl COommMuNnian
Wikh Ke Bisnoe OF ROME, We Paee.

$% © Roman. (¢elorew poink of aeFerannahen \ cS
Nok WV doAMah c oe i BES ‘ood WO Visota,i Co \

PLACE CES, Lor 2xampre, Meade Wruolgi car CALRNIOL
might KEELC Eran ne Wr CAL CMANIAL

¥ use by LOND cathalicd Ww PeiC Ceventian

OF CerhaiN deboisly ory doys .

$A © Roman-Hebtews may Celelorare Passover, RoSI9
WoSthancr, Shanvok VC. QNd VveN WAC $d ROMA
CAWoOl Weal WK KE PO © 4a XOX, OVA, OSe |
mezuzorana Keeo Many WN Kao ¥ (conmmandg ments}
iW the Toran aS A SOW OS Aneic nacr TAAL .

90 © Snink Paul rhe Apost\2 8 mentioned IW Passing
Wn The WCES oF Ane MpOSHES +O Hane oosev2d AWE

Jewish ferigioudS Rely days Gers GZS WCAS ZO? G 4
AcrS ZONL4 \ Lot G'S ).

Ql o thanks t0 Saink BMpercr Constank ned Me CRON
to be Roman \2 © Canistian Counc \ of

Ni Cecy 326 AD.

(25)
Ae

Case 1:20-cv-11367-PB
» A Hebrew 1S One.
Facdkiner Noralnany
crossed Fron dere
King oF Yor bre)
CHASSING, Kor

Q3 2 Roman Kelby en!
Mae Coho li C Cin

ourside UX.

GU e Roman-lreorew
Gow nose wry
Ve to those Wh

J2w §,

G5 e Roman - Hebe
He PUSS |

Gb o Plain FF \S O
clhucclh oNndIe?s
Calambeod We
oF Reinga TS
qe Qoman -Helor2w

OT Messi OMA Seuss

aGe PlaNhFe IS a
Hoe Jiscavery,
sieve twade -
African /Hebrens

5 Cu

utd

NO ¢

 

     
 

roe

 

 

ss On aintk

S. ove. A broad
opelN ea muy

Ing Proset Ve Wns

Da henve YAY \
Pi to Mottand

ane ‘oy Pap
Aamiver\ oF
MS* Beare
Wa LT of Cash
.
|

AR Same AS [oa
IS still Considerkd Jawisa

wee jie ferent
Ke New Wor
RCW /ieaniard j
WIL ONE NVW C4

Document 1-3 Filed 0
N@ CrosSeS

moas Caitleld

ON

7/20/20 Page 31 of 89

RO yost Ke, OOC

OOF oy bob and

CHNESS. AVSLS iy Woe
S Gr We UneroaK the BeekeSt
nN tO WEL.

NOK G SEUFAYMIAN qo? wri

Not v\S Tia

o

(2)

 

tA tf

r
y dnd We Tran- Banh ©

Noa

Veli Mahi MaVEMeNnt

nae OF bEWeNES,
Se Pre Jawidsny WON'S

ame AS Ocrnodoy¥

have the FaNESS OF
TY
HSV) inte ery Mowe

x
oy HAL Royal Deccer

iy JeScS.
bo Sea Saint Chiristopne

\e
SAYin, JIdaLO- Chastial,.
Wnicitied due to

Kye Ame can Anwar and
aqduce un Clacis®,

 
Case 1:20-cv-11367-PBS Document 1-3 ve 29K0 Page 32 of 89

Canse OF BENS
Firsk Renend mere

G1 « defendants Turco, Si\wa, DeNoora , Burnette , |
olay Ond Holloman nave created a deerivatian |
OF Nant wy scbstantiany buderning plant FFS
FANGIOUS VxerciSe and Marted tO TAS Whe
Necessary SES to Cacleck the vidlation afer
eCeiving Notice oF Clearly esteoli8hed Feet
Amendment OF Feedom of TRUGION ANd to
PAHHON the govermant When Prey denied pai niPE
(2NGioUS ServiceS, prgramsS ond Yne AN Wack
POCESS IN Comprehe ASTEgacd OF LOS CMR -
TT ek seq inmate PevigioUS Pequiaton GNd JOS CMAN ete4-

00» The failure. ae delendantS to Yimeiy and fearsonabty

—Cecrect the Vidiations Of DIAiINKFE'S Rese fmendrent
Ragit,

lol @ Defendants hove ited to en@rce Clearly established
MassadwsettS Deparimart OF Corection Rego Harr, lesos
OP Pag Commanuiea (Ya OF Massachusetts and Ye penidians
OF He Unites Stakes Constitution and He Challenge conduct
NIOIGIES the Guarantees oP liberty and ferigion.

(27)
Case 1:20-cv-1136

\ol @ the defordants OCA
We Quithari dy oe
Degiaently, ans u

for praintif e's

OMMISSIONS Prainy
3
Ynose Under Lng
Ck
f2IGious RLATISE,

Failing to conreck Line prooiem,

Constitutional

About Plait F

ScoSTanrhiaty
IN ViGlation «4

RSUV in de
GP +he First
MasSachuse++4

fortn \n Snare

 

/7-PB

en)

“

Ke
but
r ¢
T Freedom oF cay
| Promuigated Regu

Ay
\c

akian

 

|

|

&

WAG) Dusveas
\o3 Gh
rion at Ered
Nomen » Lom
GN) CULeacly

ia
NEE
a
th Ves nex,

(2%)

 

Document 1-3 Fil
UNdLF Ae G
@ Mass. DO
Nn Comoplete
P40 be ad
ned WM cluding
St Amendmert

Ng SobRant
And denial of

ub GC Shaya |
MDA Plain4
MANPCE'S Gt

ed O

”
Nand

aN

q
q

en
b

La}
at

N,

r)

—_

ON
ne
rsh
nt

Wd
ey

ORM

7/20/20 Page 33 of 89

LOLaT OF laud and

intentionarly )
iDeake Indi Feepance
TAT ALAS and

Wed OP iS

Ot Qat ii ted Ax.
By IgnemAg Campiaiats
¥ budened tn his

ne An wmance PROCESS,

2 KNOWN, Yat

FS TRUGIGIS QLercise
Arnendmne ct Right
wo tne doly

UTI ex seq WSO! 3

YY 6 Pexigian migats
NWA
sab lished law Set

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 34 of 89°

jo4 ® beendant DENG created a depavahon 6
right by cesiricting piadnkee to only ond
FLIBaS veo and Biled +o take the MCeSAY

Sicp to Oo cece ae \olatton OL ter CeCeving
novice OF clearly estobushed cat Amendment
Raht +o Keedom oF Cetigion In Compiere

AWS vegard OF 103 CMA HOS.10 (HK) Od CEO
estabiiqd \ows sek girth tm Hudson ¥ Marsha |

5? Proper iy \SS0S Ae Ane lauaotty Governed pronuigcted
PUEPEkYy TEGVLAKIG 1OSCMAYOZ.00 and 1S Issue)

Pursuart Niobe V4 951 (6), (©) ond J+ 0.127383 GA
and Alb B.

(0G 6 The First Amendment proteckS an individual'S Freedom TO

SPEAK, to Worshie And to PeHTON the goverment forthe aires
oF ari ANCES" and Ksecal Courts “have long, UNdRSdtoy J as
IMpliceT inthe cigint to AMNgagd IN the ALHVINES Prokakd
ne First Amendment a Cacrespanding fight © aAS3aciate wa aid

OMeCS IN Pursuit OFA Wide Variety oF Pali tical, Sacia,)

Reandm Uy, V3uCA 47 aNeal, (ALG iaUS and coltural ends, ¥ Rabertd v.
NHES States Jacees, 4og US. 60%, 622 F494),

\O7 » Defendants Tudo, Silva ang DeMoura ave creates A loriVvatian
of right by denying plaiatiFe diplomatic Peorions Loitn thre
Pope and Vatican state and Cailed to sake ne neceSary Steps +o

Cotreck ne Vtolatidn ahaer fecaiving notice of Ceariy esterbli
coriecd “ne. violas 9 Y estexolished

+ ght to Eeedom of (Agian to spear and pertisn
The goverment iN Comp\ese drsreqars oF M3 CMa UF 1. 00 ON} [oS CNR Yl2.07 (3)

(24)
Case 1:20-cv-11367-FB

Eige

{ob

[10

\(t ¢ The Caslut

 

—e

* PlantiP reped
Qs Folly Sek

{04 ® the endanih/
bene creased
Compete indi

— ONd “Bing R
and ili NG
COMe Ce Lhe
CEA eBte
jo be Free F
When they od
he Kosar
snot Sradeq

or 16d CHIL

e Food Seewi ca
Promolg cftes
ANd 1S pSV
OS CMR: ‘BIO

QU.
ANd Burned
Whe Waatian

|

eC
40
hoy
of
ra

P\s

Rartin hereung

rer cand Genical
Zz andunvrrionars
(00 ex sey, Fond

Parnend) MECH

 

D and (Zalle

deprivation

A creel and

‘por svant
O

deendankd

(30)

 

 

 

ges
PH

OVC’ \S Hye low Foly,
‘HS0d Seevicer |
M.A

A

to maly and
BP PIA OKIE E'S

Rocurpgnt 1-3 Filed 07/20/20 Page 35 of 89

> Farag faphs \-107
oC,

TUCO, SiIVa} DeMoora and Borner*e
OF
Cerence tO sen
od AS punShme
take tne ec
GAKONS GF EC fecetw NA Matic? OF
Shed Eighth
uf
ed medical ak
oF Gos,and fod

rignk by Shaving
COS medical Need
ox and dexerenk
ESSAY Steos +o

Rmendenent git
USUAL Punishment
WMON aid OSes

WY IN Compieledimegate
SENICR POGY-

NMOS
PQOUARATON \o3 CNR 760

Lc. \2H 8) Chand @) 5

WO, SNA, BeMour a

ReaSongloly Cocyecr
> Eighty dunend neny

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 36 of 89

NL othe deFendams Turca, Silva, DeMoura ex) Burnette.

| have Failed 4o enGuce cleacly established
—» Massachusetts bepackment OF Corrector Rqvlarion,
laws of Hho Commonueatth oF MassadnusebtS |

ANd Khe peWSonS oF Whe United Bakes consttotion |

aNd We Gnatenge conduck violates he HOA PYLE, .
OOF oer],

1 o The deRndant Texto, Sia Detour and Gonekt+e

: Acking under ne cotoc 6F law and Vine author ky
ae the Mass. Por Wheto nasty ; NegligenHy , and
GINA Complere RVibwOKe INIERrence, BC

Plainki CE 'S cighkS Sid Cause. lon their acts,
GNI OMIMISSIEAS PAM EE to be deprived oF his
Senst koMonas NaS , NAGI NG woh Nok Veni d
*O Hnese Under Hoe E\ Born Peneod ment by jana
COMPAS aloork +ne denial o¢ adequase, Chri onca °
00d GNd USINA Kod OS PUMISINMeNE Goa N9 4O Y
Carreck Yne yialetion , |
WA The deRendamS Totco, Silva, DeMaura and Bucnete ,
Kindo or Sinsuld have Known, frock UBiNA od aS
Punisher CB FetAeAK and denying PmpeC
Medical {reaimMent Ww Violation oF Pla AI RE'S
Signin Aenadment to be Gree Pom cruel an 9

LAUSTAL punishnen+ puUSGAMt toUne, doly promutgected
(EGUAKON 162 CMR746.00 Loouid Ceol 10

Redvadiony
OF Agnh to bee Fam cruel and UnUSUal punish met

OF Tignth Amendment, Commonwealth of Massadasetts
a9 Ound Utany estelpli shes laws 6F the Land,

— (at)
Case 1:20-cv-1136

P

quntat 1-3 Filed O
DEClacakan Ge

| | | me
Nassachu sex

7/20/20 Page 37 of 89 ~

Qidnvs RC WULS

 

 

WS 2 Plante reper
QS Ruy sex &

Me. AoA’ LE
Rrendants oct
pasural, eSgerry

Ane \greak

ANd FUUGloM.

HT 2 JAWS as WE
Const tri

and equal

Tsrael (|

—

ut 6 $26 Diasemyen
| The ViolakhiGns
and Vne Fail
YO calumne
and desttoy
Commonwedd

(S33 M33}
Arie TL
The violat

fo correc
Plainn ee!
not aga Ast

Lik
\(4
ons

+

 

Legit

BY OL

Vy
|

a2

Wn ¥-!
>A

D

 

oe

nS rane, Shri

4
pwp Nad SobSe,
RS eli

pf

and TeONe:
N here and

| OK UN AUG
Hor An AC

% Clhashan
SOLON EES
plaser vf. Cod
\el NG

oP Ane, send
| to correct

erence du
Kneehand (Maj
CS 35

re tne deena
QIGDS eer G

nological i

(32)

J] and did garg

an
SeL

Dee

SG
Or

.

OLS,

yy;

@
e 4

iy

vx

Aes
os

Naty
DOT

Arg

paragrapns \~ 4
Peer

3 plank PF be
2 IGN'S Given by.
ry OF Pace creed

ue proested bY
Religious bberttys
gokion) Kelni\\eh
2U3 Mass. 435.

KS and Yaric SIREE
YOR \D intended |
ed ond Len peri C

mo Ko. ,
143 | 37 Moss 20lo,

S and Ralute
ally pucdened Har
BNON NAN 14 1D

ceat

 

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 38 of 89

We Aricove TH | .
The Wolakors of the deendantS and tre failure +0
corceck Krom has filed 7 promote he happiness
- and prasperity cP & peagie and the Secu ty OF
2 cepoblican goverment bY denying Plantier
(LIiosS SeNtcS?S ther provide INShUsto d 10 PRY,
PLIgION, aNd Morallty ,

zie Ackcle XT | |
The yiolarond of Vor detendont to Cen eM NEE
C2avesS ts WS grievances curd, Cecoucs © * oe

Lows Gnd Fealule to cocfecr Wea MaAGKOAS placed

lose conkvoty to WS ceriqious

. Oe sSv\V@
Ran un CA OP PTES>» ‘| and basic ume moca\ .

pana ges, \numas IQs

(33)
Case 1:20-cv-1136/7-

Document 1-3 Fil

ony W

 

QLLIE

\Its YANKEE a

\-I as &

De the actions
have iwioase:
Wai nhs

Vne oly Wet

ond T3108

K. Turco ha

wer and A
policy Lohan
Oro ged, vi
Food F@) Jan
Aepmed of

equited an 4
Gpper Hed Aw
Coonseling , Q
reorese mann

Chagiait te ¢
| and abitin S

n (x

rac
ne §
b Sto
Pon

RCA \

 

 

GING CeZoth

See Fark, Ing
|

| wmoackions

CK SobStantial |
me WS WLECCS

| vhok Sop

- Denoutor Cay

nok Hose cx
4 AS SexVved

Nt
i
Cack nese We

Varitry ang

OD Gary puce Loakd

‘fey

Holy ays URog] 4

boy bod; (y
Cafe Gnd) ¢
Commun ty )

S Program ,

(24)

USC. 3 2000 ca

MS
POXBKON Of toys and
i AROMA A SOUL GS

Mie Holy bet);
The Ceremonial
Fespectve \dedar Wry Day Mocegi td

) Foster, core and
oupsei nd) Cron

Pastoral Visits 5 (3) Atious

ul. Qnd moni4
RE

rot]
Needs

 

 

ed 07/20/20 Page 39 of 89

Mae JePerdoncS

DUTdeD OA WZ,

6€ GQ) olosering

inierdands sleven Silvoy
) dommisicner Thamas

ETENIING Mino aly
accottanie 40 |
GLA Not ve ROA

tal

») properly ObseINF
ODS GNA ems

PHONE COUS 4a meet

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 40 of 89

\LH » Denial oF wotHed sping wWoker 1S Nok WN Furkherance
oF ony Compelling QOneCM Aral Indereay¥ and 1S nok
ne east crestrichve means of Por¥inering Owny
COMPLY Govrecmenrices uvterea Une OF HEeCS Gnd
GdMinisketocS afe all drinking bok Hed wate becopse.
oz woker IS brown or blacic G03 She various
Sobstances IN Whe Woder are deharuy nok a earck

oF the oly Wek and are Ce&sred GO TR ai 60S

GIONS pec FRGIOUS ans of She Youle The auc

and bean Woser 1S GQ SeAWS burden ON Rarneun- Hebets

PUGS exercise. | a

125 © The doc deLenant> INAUdiNg Stole SilVa, besglaw,
Demaura and Stephen Bomette hove no COMP NA

Griecenental underesk 9 ROBO 4O oor Carennavial

FadS Fr Seusiela IAMAS . The dePeMaMkS have no Comgeling

vi KmuMal wteesk tn OSC ENi NAKNA Again} Iewisy
WAMAKRS WhOter Qamen, Orimdex, Messianic dudn sy

PASSAU IN FeFOSAL AO Order Hoe right Ceremani at
cad ond MOKNAS For the passa,

LL& » The Doc deFendantS fra No competi AG gqavermentea|

inkerest in cefusing +O erevide special vboly Ir &
fa03S Tor Shhaboak (saecoy /sabbath) SONiNG tre Year and
THe ‘weak fea} [ems evorleble so tok Jews cametes are

AWNe 4© lore Bre Bwloloak and Keto yb (noly Qs os®
four in Commans ment requis 3. |

(35)
Case 1:20-cv-1136

\L1 e the defendants

7-PB

S :

hove

Document 1-3 Fil

each, by Hu

p

AT

ed 0

7/20/20 Page 41 of 89

actisnsS and ly

Mae inactons, wNierhanally disci Naked against Joos

INmade Manel. aad

\LB © penial oF the |

Varia Wy pes
feuse answers in
INKOMIHON cag]
Fortherance off
> Mot Hoe ve

Competty NF gov

124 a Reise +0 ae

PASkOTGO\ Care GY
Com mun! 4, Pas

oF any Compan ng

TaSy Cestricky

190. Thomas A Turco T
IMRT AW Wis
User Cequesk,
Tequest ond \W
ANd wierional
TRANS of Corl

Holy
> a
N\

a0

ast
seal

1)

ays)
RO 23

{

ue

i
b \¢
PPe
‘> \
HA
MR)

 

 

Faia Comp tain

Kid r2ligisoS

|

7 ex end FeK
chat Nations, iV

als of due |
Compelling ¢
PSEACHE Me

RANE c Pasid
OSA 4 From

BYR \

MD OF Fav ly

OD, Dewi
ML DIRK CeCuse
hGES RAGIN
MEAKIONS |
ONY CONPPENy

Mek \wderest],

FStS ‘nad ntt

> WO Compe

CXEKTISG .

hOO

45
pro
jONN
Gary

Luau
is
I

—

ni4
NY

Ley]

P
SK

Rate

Ms

Oe

KR 2eectuSs<s by the |

isrepresemadian inclusing

ONnd ArWANCES )

beS> hove Oot bee in
omental underesk and
RB OF Furtheniag any

K Care and caonsels AR,

Peresentauve in

been LA fr neronce.
-_t . r \
BEST GAD > MOK HE

nA, ONY SoU wdkerest,

My gover menterl

AOWEE'S (OHS |

,ANd oper (Ug OOS

DOD , MMS KepTesen taal SN,
mot tho least costo

asyermnantad, waerest,

 

 

 
Case 1:20-cv-11367-PBS pocumert ie) Filed:07/20/20 Page 42 of 89

Uy QV Swaeo eve BOW?

‘ “oy? OVEN '
( yeas Srusedy) & “ALS, PUA LOB (AL SYD b8 1)

Wo
UDUGY hoy Var 39 eS sod paks WYN go Jayath
Tackeon f sa ENN WETS HL BWA VOIP Wore, SI 24° GUI
WS 1 ST
pun Peay SV? 33S BY SevVu Snoibyad LMP
- koronge 0 13699018 ther Ue +e}? yee
yaQoo Ui UDO OO hw ve UOSTed SIM URN AMOHOPD Jot - Lol
en ay Jr’ Gunyeduser ov amo, sEVORWAFP WL * LC
pXv ay Y AM aye) \
Gurbvae vs 45? paeysae2R Gaza, S eo W™* *
eT yoo GW HOU St gorreq KRM oe 0
rom WH & Aad FS TAWOLAT_ VO_OANBLHOM” *
" rye Kay WASTED GHOYITWRI WEN TAL CCl

ayweke SOF
easodw™ SIEM ONY

ab ore cpoib\ye3 Wo

d1a7 OAPAMA UIE

PID AA EO WIA WAL
yoyuTyed
aN caiorod ¢ TEL

, § Yoo
Wer A CAMB IOP
CTE WARAMA URNIDPTA

3733 03 VE PER ete S
wy caphor due yous Wy sary

A
Guede 00 @M TL TN Ra TOU ‘g10Z
| cay Yoyo J aro MIede
. Ss? .

Guyo2 9 squurd
aniesto o hyo EN .
yanssog eugruiens BR PAA STE NOU | BYHASA a
40 Wed” ae egscerand LN. EVO SAIS
yur of hyo oat PATHS
a

4 aver ep Von! ne evo (ysanbe JOS4 seas a
CUOLOU IW LDTIE POUOLLUAY ENO Syoweae
Gy O} carry) CAKES SNPS NALS Guihuae “orn
ome" fyousrojOU si Gupte Que Ye OSTA My SS
Ca , Guyhwee U1 ¥S2724u) yoyvounando
HYNASOD $35 HTerd wv? a oe hoes an

Gynwdyiod OV MOY, <vOTIAG USPVA g \e3-X |

. pn, Dic ENO OM IS YAMS © \e

a LRqwINy Voss ‘royroned
Case 1:20-cv-1136/7-PB
Co

5

focupent 1-3 Fil

Widum 2

 

Ohy si

ID& © PleantE® repeats
OS Fully sek firtn

jaye DeRMant Stain
deliberad®@ and ine
GRNGIOUS Setvicas Cc
GHD denying mEedicd
and vlaSelhanmd [Cau
Undoe berdens w p\

13% © Deferdak Douglas \

Cehibemke and Ine
dhek Yok 1S patrick
prbems by Plain
LULOCCiSE .

Er

ANd realledgesS
h
‘ WN
nf
°3
M

Sy Ashore, cing
NALE'S CRUG TS

Kadina, acklan den
ong AdCQUAAL CJ
i)

RUA ACE,

a benoned as
onal ackion
PIALNG, iw
Freon do4

|

! Demoura leno

undue burden

nobrona DiShEBS.

 

137 = DeeMIANKS
deli berake® cx
ON PrlanhFle
CAPPRIAGASTON ,
Sut Rering Cue!
an) denial Bf 4

a Ww
DS ¢é

Cec

10 AS a ditect

Bie,
Leniionod action
PATS

Lae

sins BUNS Sub
ADS eH Cund ret

Re
ACHGNS Kae pin PIE

the INjriZs eund Pa¥Gno lege cal hort

 

 

DeMorrla \beln

Oc

INgLISh and katy

|
|

has SOF CLO

(3%)

(QuS ~eercsel

and PKL most te

WN
+
Se
Ss

Cc

Wed
NA
EU SS}

Ww

pve

Ola
cK
AGU

hey
i qlos

ed

Mi.

 

 

ed 07/20/20 Page 43 of 89

ParagraphS \- \35

croReously uit
denying pra NEE

VYolattle si kvaticn
b ak -Semiiism
PANS by PlOtiNY

PKCTISE .

outrageously bs Ls Yn
plant ee & CLE vOUS
Ag WUghk le5d, stermaity

{ Ria AEE YRViGicus

5 ootragesss ly wrth

King undue ‘oordenS
BUSES, winced tort Oey |

RO mental and emoltcna
XO Coreafral punt shunts
BS SENN C28,

Balt GE we defeadeunts?
and Conk nues to SUEFeECr

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 44 of 89

Ta Joncive erie?

WAN -& Tye PLAINKEE yepenkS and VRALLEGES peygrayhnS 1-14
aS ily sek fern heremarer |

WAL e WHEREFORE, the piainiee coquest he be gran ted
A LAMPOUTY CerkAT ENG GTEC OF HSV LIM OETY WWAGIGD OS*
- OB) He defendant and ott USES ok 9, onder Kn
| “ia of Jerandaltt
ALLAION, LOM, ParMnisVoN of ausknot 4 _
shall be Festa and enjoin placing UNdoe burden

so e_ \

Gurtheting any Lom eelliny, ynterest

0) THe WS ne ceascnoble. actronable Camedy of tao to
Provide. Lar Ye domaG2> OIAINST prainheE's Condsiituhional
and Guilt cightS ad @ fesutk of dekendant'd Condcck -
and ackonaS, -

Declotory Jodgemrenct

[43 othe pruinhle fepeakS and rearges paragraphs I~ INe
os sek FCA Fully heranol ee .

HY. Declare Ure ightS oF pia ntiF€, Yo Creadsnn of

FAUGION Under the Pramuigaked Degarimatt OF Carreckion
VelGiS ZegulokTON (63 CMR YFE.00 .

~ WS 2 Declare heck Plaine has FST and Eighth Rmendmen +
GANT fo Wane SaNCHaNS Placed on iM wr amMaNnNE©r

rok is ast woonsient comin Doc regulon ANd basic
ulna CONKS -

(34)
Case 1:20-cv-1136/7-PB
Praye

rh For Aeliee

 

WHEREFORE, the
Coumt grank Winn 0

A. Tssue a Jempoorry

REEGSES
B. Award Compesatory
from each defend

C. Award Compesato
fom ech of te
Steven Silva, Deogl
Sef Viola kric Pha 4

Liglatn ener) ment,

s. Ausard Compesctary

State civil rights

B. Leank Painkell a
 Busard QUAL ENE) do.

bo. rad Pram CE ay
AK. Award Plaine) cog

L.. brant Poe Pla &
JOST ANd Qropet.

 

Date:

1F lamy other

|
Ae] Lollousing »

|

| domages | in

LS IW Demacca

a

DUTY Trial.
NALS .
efvey Res

 

BY WZ inculs da
A

 

 

 

 

Ce)

S | Document 1-3 Filed 07/20/20 Page 45 of 89
PUNE prog thek Unis tonoralel 2

ary ROWING orbet| to Jefendont to Lease
and desk Caw Plating undee Hurgens: on TUqiouS

.

! Bomages iN ael GMoornt ) ED ,000. 00

. . pout Indiv WAY Gor Vidlaing plank a
Cedefak Gril {ays onder Ae Fics CS Aenendraent ,

ry We amount 450,000.00

pollu 9 dekendanyS Trames Torco TL,

ANd Seohen Borner +e undivided

Jomiages iw ne]
Kom fadn deleindant

PE'S Pedetat chat CAS Coder the

amount > 54,000 98

Under Weckdes 7b at x.

RNS akan.
FAIS Coot Jeers

rR

Resgecr folly Submitted,
xy Se Fre
C&O LOA Caktomey PYo se)

P.O. Box 100
S00th Wal Pali, MA 0207 (

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 46 of 89 |

XHIBIT B ©
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 47 of 89

— Commonwieatth o€ Massachuset4s

 

Sue Coli, SS Superiac Cou Net

 

Deckek Ney, ISB4CNoZSI7]

 

Julio &. Leia

 

VI

 

“ucto_, 2+ cal

 

 

Plainkec's Motion to Respond _

 

In Oppasitian 10 defendant S

 

Teco, Silva, beMauca Holloman

 

and Nass, SoCs Motion +0

 

Dismiss.

 

 

Nous Comes the PlainkEl SuliO G Lewoa letose), 10

 

Hye Ghaie- enkrtled mate and maveS tis Lenocalole

 

CouCt to alloys maton +o Cespand wn aepeosth ao

 

to deFendankS VWocrrd, Sava, DeMau Cor Kotlamod

 

Gnd Mass. DaC'S mation 6 diSmisS attached

 

IN Supa af Ha Moton 1S Mmemarandum,

 

 

WHEREFORE, Plankef prays this loool €

 

| Cou (+ Grant hin is mstioa,

 

 

Dot es FIl-19 Respect Fu\ly Suomi bed,

 

Ss] Qc

 

Juito b. LGV (ovo -Se ) |

 

V0. Box \bO

 

S Wala @ Mi 62.07 |

 

 

 

ener >

 
|
Case 1:20-cv-11367-PBS | Document 1-3 ried 07/20/20 Page 48 of 89 |

Commaonuiealty ae Massachusetts

 

s/t .

 

Sw€ Cal, SS. sugecicg CouCt |

 

SA Bw. Lava

cet No ANZRYCY aH 1

 

N.

 

 

Torta, ¢t ol.

 

 

 

 

 

 

Nae Lader signed CeduiGeS. not! Plank CC cd

 

Cause Wud Copies OG tne Colloid, cocumentSy

 

 

L. Motion ‘eo Cespond in agg@dsidion fo phattan to SIMMiSS
2. Nemarandum in Sugpd Fk OE Makan So cesrond

 

So Me defendants | vila Cit CLASS wait +o theid

 

 

aickatnes Monty Aakers (hike last haan oaicess/ |

 

 

Place -o€: WSiNeSS |: TO! Franlin gh Suite GOO,

 

Coston MA d2(LO> OA

 

 

Signed Under Whe Polis pnd Perales © € Per\vc]

 

 

On tne Nay OF La Ane Neac o¢€

 

uc Loch, 204 | =

 

 

Dok fy SCE,

 

Cc

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 49 of 89

Conmonuitats Wn of -MasSatlhuses4S

 

 

uh fol, SS Sugetiol Coui* heer.
| Darker No \HCvozs7

 

Oulid &. Lena

 

NV.

 

en
u(CO, 2k al

 

 

PuntFF’S Uemofandvm 10 Ssepoct

 

OF Moon to Respond in Oppo we

 

YD defendants Torco. Sica] AWWA,

 

Hollomon an) Mass. dot Notion +o

 

 

 

Plarnthll moes to Continue wey \ action Co Vn 2

 

feasony Stared pelou.

 

 

 

lantWeducrion.
The PlaintiFF, Julio B. Lewe Corse), ca Here eh eer W

 

JeSo8 aS the NeSSialn ofingsS Wis Guilt Achoa ouyfSvant

 

UZ USC 6.19% and RLITPA due +o be na SOSteantl C(x

 

uidened vw lid feligiouS evelCse o€ Wis Cod, | Plain kEE

 

| Borers Udy he Constitu tionality oF tne Statutes and bot

 

| Cequiatioas last _Corher ALQues Qo. St the arith ocned

 

Oe 7 Covel meat in ACCESS NY ag OVOVISIGONS GS untendect

 

HHrosaitina wo bis Fist dmendment violation. Plainti fe bas

 

Gled nomecouS arevonces ern no real WNRSHAAHONS TAH NO,

 

Place Cf PraviSions provi ded 2NeNn AFC Paticl ap pr aval.

 

AS eyo ples Racal aperoved AnAVance’s | ale. attached as

 

 

(4)

 

 
Case 1:20-cv-11367-PBS

[

|

Document 1-3 ried 07/20/20 Page 50 of 89

 

GanbitS Li and AB ad

Ami

"

AY Vi aloo

ASS

Oo east, Ext

 

Kalo!

Qy

hn OE Deng
_/

Se

(wed UnkKowaer

 

ALANS Witty The ongoing, ¢
ems ww Ane “osner di

Ae
7

De
|

AB deals

wh

WA WMDDSING Load

 

ems and Nneing Oeaies J

Los\

2

Hems SAW

\o!

BLOG Cr SAS Skevry

 

prolav, AWS 1S CG long

WS |

£ Vo\avtod

>

Which clSo

 

\

ANA
7

Seed, deNid

DA

OF AoSeCViNg

 

MClWdAZ ONCo%ed meals.

Kesh JONMS , POSWIOK COCe

OD

rOUrSelind ,
qc) a

DOS

RA care and

 

Counseling Cray feoresen

rosy

ING

PW COMMY

iow

A CastaCon\

 

ViSitS , and the ability «

€¢

Ine

0 YON O +0

qu

Take and monitol

 

lo

i

=

) S9@AKC 0

Cad

pram needs, all

 

Phone CANS te meek and
a€ the claims have bee

2

ie

16

erved for Ss

Ke

7

C-2xcinausting ol

 

GAMUNISTOANE Cerne eS ¢

hi

7.

 

informal Come

aint WoO siven

 

Gistecnatwe solution Git

Q

A

"Ey Zi" )

'

ah

Gilg out Ane

 

OCW

\ (

rryached as “E

NZ

b), cei Rwed by

 

Towinit LeligiouS Request F
tne WOCS Legos Secu

Ce

Q¢

Meus Comm

t+

ae

pe (“«esec’) lattathe

Ln al

 

as “EX ZC") cand peing de

nied

‘py bath the.

a

RC and Commissiad

rs

 

7D"

Wot the

co
Vig

Bh Amendment

 

OFE CE (attacined aS “GY
violations of@ nok met

a

Nemen(es \d

af2 Cumulodv

 

OF The Exit Dmend mer

MV

lakionS ot |

Ge

2 ANd VAVSoal

 

poniSomenk resulting |

\_

"

LLCO ANd OS

Ucloologi Cau nano

 

The conskiutonal viola}

Ons

GXOPO antec ‘oN

ul
7

ine defendants’

 

awn _achoaS cellect «

6°

CK

ef

Rand cat

OS

 

DIG

Oo

LAs Ee CeNce

 

Any ne cights oF the

EL

 

S160

olG

lol Royi et

A)

 

 

Rok NF ON CA motiod

»

MMISS Col

ft

rou lu(@ +O Skate

 

 

 

 

 

 

(2)

 

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 51 of 89

 

G Chaim open (eet can ee granted, "¥ed. 2. GV. V2

 

(b) (te) Cequires Ane Coutk +o Conduct Oo \nnked GLY,

 

foUUS 0% ost_on "Waelec a olainkte€ Gill limode ly

 

C20 | ‘pat: waeker We Cloimonk 1s enktyled_ yo ocker

 

evidence to Sop pork We Claims, Scheuer v. Roades,

 

UG US 742 236 | 0094), Ween Cons) Ung Sucla @ maton, BW

 

tral court “acceptls) GS true all Cled Facts iq toe

 

Complaat and Axous(s) Cll Ceasonahle wiereaces in

 

Foxiot of PlainhfS.” PlumbecS Union Local No. 12.

 

PenSion Lund Vi Nomura, AsSek Acceptance Cole, G42 tk. 2d

 

Wo, TH OS Ol Z0\\ ) (quoting SEC NV. Fonwhoone 54] E.3d 13

 

ual (St Cc 2010),

 

 

Dot Proper Kefendant

 

The. DOC 18 peng soed wr Hol o€ Ficial capacity fot

 

Wor ue and deciestary Cee £, Local opvievmentS muni ci pol

 

Corporations and sont poads are | persons" Sueyech Se

 

lidlodi ty onder 42 USC 5. 1483 Gor wiolakoy another -

 

iperson's €ederauy orotected cightS, and nous oat Usain

 

womund Form Sst onder s \9h%, Monell Vv. Dept. OF SoC.

 

Servs, (1476) We U.S. (653, 9% 5. Ck 2013, 5 L Ed Ad Gil,

 

BNA FER Cas 813, CCH EPDYRSY5 (aiticized in

 

Pinte loeolge's Contu NV. Longin (2011) YI4 Wd 450,19 2d

 

 

Zee) ond cr bared in ShieidS VL Dept o€ CaCe (oi cArul)
TWH F 3d 787, BEER Ser 2d 2Aal.

 

 

 

 

(3).

 

 
| |
Case 1:20-cv-1136/-PB§ - Document 1-3 Filed 0/7/20/20 Page 52 of 89

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 53 of 89

 

Conshtutian 15 the fight to tne Same Kind o€ treatment —

 

 

GS the Stake POVIdeS to ower Sinmbacly Suraked paesans,
HA convicted Sion, Haugh le 1S pragerly giaced Wn Go disfavored

 

Class, retamns Ais essential cight. M Hewitt VW. Helms 459 YS

 

4U0, 44 5-F&lo (st EVENS, J. dissenting) (footnote amenitied)} See awe

 

 

Olu V. Waving Koons, Yel U.S. 238,252 (1984) (MARSHALL, ).
JisseaXing), Put anorhne( Lara Hie cecenned \he chy WwHece St

 

 

protected ly the Constituticn encompcsseS the ci at 0 be
Gee Cam atbirracy Gavia Mental action actecn ag

 

SomGcant personal volerest. see Walee Vv. Mc Monell Me

 

US 539 57 [572 (174) Prisoners nave been heid +8 enyy

 

Soskan tial (2UiAIOUS Erezdom under ne Gat and Cudeonth

 

annendnent, Croz V Beto, 405 U.S..214 (10724 Cooper _v.

 

Qte,. BIR U.S.6YG (1964).

 

 

Lou Q \NorSa

 

CFR Plain KEE aS a prachonec oF messianic dudaisna/

 

Oudowo Caastionrty cr Heloxyeus ete evel Ww Agsus aes

 

 

Nok to lo2 © \ouden due to lacie of mainiduakzed eragrams
Cind seevS to attend these services that have deSoS AS

 

 

part of theic Curriculum ‘art 1S told he has to denquace
Mis Guin.” Plante was creared oy tne TS (inner Kcimasee

 

ecucity | to attend ServiceS lout Was SHU denied V.C.F\7.

 

Catone! V. Pav aile F. Sopp. 2d B68, $31 (dbz. 2004)( holding,’

 

 

that defadankS vooid lave the optoa of SHawi AY “Prot
te Compelling inderest Coquived excluding nim Foam ase

 

Servic eS, the Courts howe Allowed fo (equice diferent

 

 

 

(5)

 
| !
Case 1:20-cv-1136/7-PBS ‘Document 1-3 Filed 07/20/20 Page 54 of 89

 

 

denomm™ahons af SeckS lor Ye Same! CeugiaQ to Saare-
SeviceS, Freeman w. Teva! beet. OF Criminal stile 364

 

 

¥. 3d BeH- bl (ath Cir 2004 Vimblicys of Proving comiined SecviceS
for Cue “wa acals! Md not vidlake Grst amendment

(¥ ~S\

 

| dangle Oblectian of ¢ fh of Christ ladhereats to being -

 

F

 

ack of a “ Chastian nod-cothaliC” Ggroge NpecaBC \t UGS
400 econemica” USed padsic rw Services, etc.) Mar a Vv,

 

Broa ddus, No.AT Cll B24, 2002 Wi 2111820, (SDNY July 2}

 

 

06) The. quest on CenkerS GA tne Sun ceri ku of tne \amade'S
C2ligious mativehan tor desu 9 fo arlandigerviceS, Tn lreend

 

J
VW. Solari Coomiy OA |, Hale grisantS policy toe Mot Gow

 

MOaVIMUW SeCoMtuyl PISAMECS ACCeBS!/4O QtoUO cpacShie

 

was held to Sulostantiolty Wuden Hnelic (eligion ONdZC

 

dno Gist amendmart Gnd 2LUTCA, SIB FS 92, agy (qin Ce

 

 

—

2008) !

 

B. Chapiains

 

‘ PS005 are POEHE A to amnoloy |Onaplar.AS and Need

 

om

 

Mat employ ChavlasraS oC ead arid alevy Faith ~ey nid

PCSonerS may SuloSdr ilo? ao Md Ar Ac cromnade

 

against minotity |GaltnS evcept lio tne exter cequied

 

 

by Lhe LEARNED OC prion qdmunigttacion .”) \ohnson-Bey -
AL Lang, BOBE2A 1408, 212. (7 Cif 4488) The " fightS of

 

AnnieS belonging +6! mineri ty ac non Aradi tional celigions

 

Must be Cespecied te Yng Same Seared GS tre Aahtds oF

 

¥)

oy)

these belonging to | Ore) more Araditional denamiactianSt

 

Hummel vw. Doody, son -iCV- 1452 DEMTAS, 200% W251 8268

 

 

 

 

 

 

 

 

(&)

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 55 of 89

 

(Sb. Tad. June 14,2008) (quoting Wi- Wlamin vi brome,

 

 

Ato E2A LEO, VbL OCC NAAL)). see ey * 15, 20,2123,
3 7

 

Religions Nek - Kosher

 

Ploinwee CASS more Man mere assashCachon Odi tn:

 

Pog wan Lag Kosher diet AS PAN wneror ery seed. Wit

 

GW OF: 4he Conknous Violations ‘Of loging Served, SoOCgoKed

 

MAIS meals Coming Worth PISSING \erns, weing, Served Qnkohes

 

Ldems Gnd being denied Kosher lems \t AS pet fect loXiCox\

 

ke Conclude that Plaink€€ 1s eindg, Gucstontay “‘pocdenet.

 

[See CN. © 24,25, 20 32. BY, 25, Al, S133, 234, YO, 4743, Y, 45. 46,97,

 

 

46, 56,57, bl, G8, 70, 71,92,93,94,95, eo. 7.18, 34 the Looter 1%:
GISO © gralolém oF ten being Yorown and undrinkell&.

 

 

A oul sone’ oS: & cight te co diek Consistent vrtin Wis Celiaiods

 

SciupleS, Ford Vi, Mcbunais, OSL F.3d SEL, 587 [2d GL 2002) Saccons

 

Beecher d Wie Suthers ,2.86 ©. ad Wid, 8S Vom Cc 2002); Jarksorn

 

Ne Mann 1G £ Ad Z1G,42l (ad Gl 1944) Uhoiding cight Geary

 

established); McEWwea v. Babbitt, 333 © 2d Ae, 18 (ath Gc 14g)

 

(v CU iniad? -os \nouie Ou: cant Awe Ovavi hed Woda Bod SEE ent

 

[Ho Sustain Prem in pad neath thok SotGes the dietewy

 

lows of their 1 elaion, " \ ne Qovecment PIAS O ebstentio|

 

utden on Ane 2xere Hise. o€ on \omcde’S (2iigian \oy denying Ae

 

lnmale ce noWitiosS diet Ahot he can caasume Re 2 Counting

 

Catinfal to lis eligious beliefs. Marowal VW Oriley, No. O27

 

CoQ), 2062 Wht 22 KSAGIS* | (NS. UN New. 25,2602), The

 

 

 

ALLomaakanS by ne defendontS Were and are

 

(77)

 
Document 1-3 Filed 07/20/20 Page 56 of 89

GU)

Case 1:20-cv-1136/7-PB

 

 

wsnlAcenr because ne (2 \\QiduS diet \S Mot Consi Sen

y
{

With Yae Yoslner menu toc and _\bS ICM Tod.00 fond

 

Soiwice policy “We Koshet diet AS W CigiouS Se(vick

 

ya

which Calls under Yne! duh es and eGonsblti2s of Hoe

 

 

-
Chaplain in acadande ta) 103 cme UIL.G7 (5)(a). The
Inshtution Chaviain shai\l Wave acles Holoatt afeaS oF tne:

 

ANSHHUHGN pn of8er to dary aut nis KeseonGilali Hes he

 

_Only ovoblem 1S that line Sogetin dpytt 1% assigned by

 

—_

Aho Commissianer Ye folk of Rabbi ih Kosher di¢toy

 

laws and denies ne! Charlaia tol pacfacom ‘ois Aoty

 

can) CeSspanSilaliiy “Mais! arses dehbheroe incdiefeence

 

 

WA hour Yne Kosaet diet AS Se(ved joy tnt defendants, See
CV.* 16, ON top of the Violatiand Plaink FF IS Sco\edt

 

to disciplinary action he he doeb not eat the

etd

 

Meal. Served of \SIS 2 LOND, mrner Hems yo maka

 

Up far ne deGcienas | See. new ape cial diek Cequest

 

form attached S|“ EXISA” punished tne Plainké F

 

 

Witln disci~hoary action ond esi prtion ve hg tS Seen |
“Sinning, MainkeF was made to adhete fo new form ave __|

 

iF he didn't sign o¢ ogee See memolattathad a5 “EX 3B"

 

 

Informal Comptaitt tt tached GS “Ex3c!| stadeS Hoy Maw |
easan for new golicly \S Ho mae wnmmkes way fat cast.

ALE

 

'

brieance cttatned @s [EX SN! Was oartialy approved |

 

Pai NkEf arqueS estedolishinant Clause violations Jb Oo

 

 

remedy WAS Gwen, Di gone appeal otteted oS "Gx26” alSo |

 

AkecS nO proviSian taf ¥

 

(3)

 

 

 

 

 

 

 

 
_ Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 57 of 89

 

Ey ln th Amendment VJ ak ons

 

Te Commissioner 10 appontndg tne Spec ntendant:

 

ard Nis deSigneeS Lhe. deCenons ko +OkKe We eins @&.

 

the Koshec diet 2x WAING We Chaplain 7AKGve Geo

 

VnemselvesS ng \idlail 4 he dJeCondantS have ‘oe cect

 

mnalvement with all As pec4S oF the Kosher vet. Food

 

\S one of the basic necesseHes of le] protecked bu

 

Bae cidhth Amendment, Karo XN. Jahnsod , (lo t Sue p. 2,

 

575 UW. (WES, Micha, \487) need wr _pechnent pork, 497 Ec 2d S9G,

 

woe (kt Cic 492.) alcord Keenan v. Wa, $2 £. 3d \O8S, 104 |

 

(4 Cac 1940), nomen dec, a5 F.3d 31g (4 Go 1998) the

 

defendants have’ used de KoNner Aek aS G ovenue +6

 

+o pase polishment a0 Mae Paiore€, Eapeclouy usnen

 

Plainh€ iS in Searegakon Nn 20, Ait CicumstOnles OCe.

 

Moxe atugical | and Sian Ficank\y \rorsaer compared +o

 

generat PoOPULAkiod, Devewokien ac adequate Lead iS

 

acm a Loc pacar guni omen ” Cooper vi SnetiF& Lubbock

 

Coontu, Teva, 429 E24 \O1R, \ORS- #4 ( own Cacyaat)dseoci vasion

 

Of Cod. fal any SubStanh a eevind’ OF Ee can vidoe

 

CoaSh hon.

 

 

; Dalbe coke Tanf€ Peencd +o Wrords Medical Needs

 

The PloinkEC Usos sentenced to-he Dod in Bolle —

 

NLL ANG and WooOnting Celnolo LEN] Gnd rnentoal healln

 

Se wiles due to omanaoa\ SSKESS GOS dened ooo .

 

Mental lnealth recused \WS SeeviceS UMesSS Marae’

 

tried toe Vi imsacte VCEZL Re foSal o€ treatment

 

 

 

(4)

 
| |
Case 1:20-cv-1136/-P cument 1-3 Filed 07/20/20 Page 58 of 89

|
{

 
Case 1:20-cv-11367-PBS - Document 1-3 Filed 07/20/20 Page 59 of 89

 

ole 0$ for elP +n mental nea Wo eseecta\ly WHen

 

loeing Sublected +o cocara\ guosiamentS Ww Seqgegacian

 

Woent cinlneeded, CUFT. See _e. Q Macy é. Coystat” Ve

 

Rrmeden 35 £74 540 Crh Cic 12%) 9,400 for 29 OaNs ,

 

Bi,l000_ Cr 14 days, reseeceue ty, in isolation , plus $ 2,400

 

 

bor Psy ChG\ogiSt yetusal An see mat? in emotional
AiSteSS Aue tO cxuel Gnd GAUSUA\ candi tans, aot

 

evc.ess ie), Sucks damages ale not presumed ‘perk roe, Oe

 

| Casily proved by Jesimany “ Sloan 4 Yoo ody 2. and

 

Cice dans tones ac He tarang and LES effects an the

 

 

Plainhre” Carey Vv. Pipbus U5 US 247, 263-64 (arg).

 

Phusic Gl TalucieS

 

CAFS" Pla nb le coas denied medical attention cilhere

 

OuUrse and 6€ Gicec Seen MainWEE in the SHO SECe (04,

 

the abier-eetectS of Hoe chemical agents, Coualaiing Ue

 

phlegm and lnaving ca Wi ahh Leyor, Dla OEE Was dened

 

lena) during medic cl Cound.” pec POLY at defendant

 

SW’ and told tO Sign uP Cor SiCe Canl. Plater Was

 

never Seen by cnediccn stall Non Baad in he Soffered the

 

Sum etowns bor Seve( Ql days." The ilacke “Keng. officers

 

W Cluenced the nufsesS dye to Yheic_cank-Sem sm and

 

blavoheme. This conduct Cleary denied and delayed ace S

 

im sreatmenk. cv%72 “on 24-714 Dank Fl Was transeed

 

fo ee Ph ak MET No Gik,. Medical stall ot NofFole

 

diagnosed Ma nheF with BStna due to SofRANA oH

 

anti Cospity inFechan. Monn Fe hos Soofiness OF breath,

 

 

 

(4.4)

 
|
Case 1:20-cv-1136/7-PBS Document 1-3 Filed 07/20/20 Page 60 of 89
|
|

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 61 of 89

 

See Phillips Nv Youn Dew QICGAM INC 346 MASS. G52 GS)

 

5S (1983) [Stach Nd that (CA Soarke may nok Vidlake Cr

 

pe(San's Constitutional ciahtS and Yhen fai ly assect

 

brak no redeess can be \nad because Mae State has

 

not ofovided oo Sta butoly O€ enfal Cin tnaS@ ceghts’))

 

"Many years later, the Wass, Apo. Ch, 10 diCTO, in CAO

 

Unpublished opinion, nated. nce eCauS@ Mass. has nat

 

definitely determined udnetec a Cause of ac rian can be

 

lpvougint based an Solely aa the declacakan oF Rights,

 

Any? musk. look +o sho: Cdocal Shonda in Ceviewing

 

He PloiMhCl'S Claim? Cormer vi City of Wad Al Mass,

 

Aon. Ch Wot (7ott’. Bok “ok aninian hod Simply assumed

 

nat Sutla Gn acthian Could be loraug ht, aod then Concluded

 

that po Constitutional vialakian nad accuce A." Pinnenta\

 

 

vu City o€ Methuen 222 F.Supp. ad 265 213-774 (i+ Ciczors)

 

Ibo Pocre are Crear Const wkhonal vidatonsS bot.

 

More impofantly there has een Covumned Sototoy

 

avenues for entxce ment. The Con WaverSy_eUk foro

 

buy Counsel that no Cause of action may oe brougin +

 

solely loased on tne Deciarahoa of Rights need not

 

be Considered wn this case See Marne V. Hoaan , 37]

 

Mass. Wop. Ct 70,720 ( (1994). the Forlowing are Statutory

 

authori te Xe Ye Cights Claimed +o be “\yioloded Bee

 

YVAN Mb bie W275. 36 ® WSS lay ChECQU | 36C WW

 

Person Vistaton Of \WmdteS, She - Lr Quan @ system ond

 

Yesaluhon, &4- C2. US eye lLid@ , $4- Sarotooty ShaalS and

 

(413)

 

 

 
Case 1:20-cv-1136

PB

Document 1-3 Fil

ed (7/20/20 Page 62 of 89

 

Oma oxher _wsiruchion

Pate leas

NI
t

cyeakk enforceable!

 

2.

q

pviSon Ssettiin

qa Here Wwoe-can Find

 

oer tu meres \n
thot Go Vineck intec

st

Ings heen ‘cde

7

ed" by Whe

 

Commonwecatta's visi

foc

Od,

CUiGiaud Ol

Ad)

oci@vance (equiation

 

cond. 0 Cy.

A person \& .

qua y ea

ced even Udhen the

 

ory creak

ALOE the State. Whe

 

heck Self 1S A Stans
rote

cf

E @

PSS.\S prokechi

OQ] OF Lhe dividual

 

Against cach my C

KC

On OF QoVetwler

c, dent NV. West

 

VUCGINLO , 124 US |

12

(9

$9), AS in

Badin ve Conner, SIF

 

U.S WIZ (1495 ) 2

o
4

Cue

tt veal Cir

ed nat the \et Hy

nt 7

 

re

Mn Amend

(X L

e

wcludeS ia levest

 

protected by the fou
not the state MOAN

<

Cy .

RN

te” Wbbe

ZY ss \ oothnes

 

the dubtS at the

Con

AWN ADIONEL , +e

lestoblish and

 

enfacce standalds

LL Cocy. Ca

chieS, SteendardS

 

CC
x

G.

oO did nok

WA

 

Yneck ne devndint

et wy dats CoS 2:

 

 

TL. QUT OA

 

O. Adminiswarive Rem

edi eS

exinausted /

Cle ims preSeivea,

 

Yorsuant 4D 163

Me

UGE UL, Tmote |

N

CeVanl 2s, (El GiQVS

 

eV

Oo.

We Onde

NZ

 

ovackic eS, ace not Q

OLS

since the

policy. The Plainhtf
nctule OF Ane Orablely

 

did Cl@ many afi
Was nat GQ new 2G

fousk O Viold

yi

DA OF exi Sta DOC

 

requicion and policy. Wy

Ne

(LWALOUS (2

wuedk form AS to Seek

 

(Z\ LigiauS oracn Ceo

OG (

OM) Oroue at \

WALA SS rem Dot

 

otnerusise Cab py. avec,

Lo

neuer asa

Sak o€ informa!

 

hits

€ Glod ne

 

Comypicu nt (Ewes) P\

Request folwr (ky28) evn

O. !

ue

skna rhe |

mote ZElqioUS

iy
acess -autined in

 

 

 

 

(14)

 

 

 

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 63 of 89

 

103 GUE WIL. 08 (10) (a), (d), (q) heing denied by the

 

QskC and Commanoner's of Lice (Gy), “his CLearly

 

reyes counsel’S claim Mot Maink EE 5 Clams are

 

barred Crom aunt.

 

 

Request and Dema\sS

 

Counsel foc defendankS States Wace lainhee ecst

 

HClaimS alte ged QLUPA vViolakan on lack of votiety

 

OF the Kosher diek Wis simply iS ontiue. On Ex. 26

 

PlainhEe request Soe Fo\lousi 04s

 

1. ObSevve Seuss Hol UW days ova pertu cond oidingut

 

Asca Mination WNCluding, out Not \umited 40 PaSSovel ureily

 

Sabbath ands Kosher diet."

 

Zillow Chaplao responswor lity T Manage Ceigi BUS

 

GCHUHES (Veliaions Sess. Services ceremonies, and meekings)”

 

Request #( Was danied toy not (2LOMZANG SWdAneo —-

 

ChviShanity Jmessionit dodarsim GAS aH @Aigion in Seite

 

AE eviden le solomik+ ed. Dequest eZ states 10 Ln 2

 

 

danicl “ the Soperimtendant oversees the (2tigiquS diets
therefore nis request 1s deniect ” :

 

Ithis, statement Cleary places defendants SUVA and

 

NeNoula_asX CesponSd\e Gor the undue nurdaen OO iS

 

(ANGUS eweccr Se The deferdart Toca Kam snr Crloo ut

 

thei Conduct cekysed to Cacrecct Khe violations. The

 

Hoverment May SuloStawiea ly pu (Ae Gn inmates

 

| dye rcise OF Ce ligion On ie he gover Mert Can Snaw

 

 

that US eason- ‘al Sag a0 1% al the icone ST
15

 

 

 
| | tf
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 64 of 89 ij

 

importance. Heve he defendants Cannot Shows net

 

 

GUNN Came Wing gavlecreinten were si, esi SO ex USC.
Go oF Ye violatdaS) Aide Camltne atficmative

 

deCense Prat Aankle did nok preseine Claims oC Suit

 

Uhhitlh has been debuowed Hooy Simply rave oo ecu?

 

 

Se. Rel aig¥S Holy boi

 

Defendants canoat ade. cn mie Uy ng reasan

 

 

for denying Plainade Wye cosetvance of Passovel
propery. Cv. 53-l1 | De@ndant Sid paca aoptoved

 

 

QLieNante lout Ao! Cemeldy was prhulded fol tne viola
The Holy Sobhotin al weeily observance has been denied

 

fo the plainher The mediation foftpe VitadtaoS cid -

 

Senial 1s Cast. Cabcts Ihave held Yhak conbaling e¥penses

 

GOd orevenn9_\n¢ feakea Cost do no¥ Constitute

 

Compelling stake ites, See O cent Espic ta Beneficien

 

Unian Da Veoetal wi. Asherolt S42 fad WO, W3G (rot

 

|

 

Cc 2062) [ oquermnent qnnat Satisty swict Sccuti aity oy

 

Gting an ul Increased ges oc resout eb”)

 

 

D. diplomatic @riatons! wits Vatican State

However the benerth toot mov bel available 6 +ne

 

Notican'S vepresetariwes are val iable oaly

 

hecQUS@ sso the Vatican exercise$ ecrerarial Sovereign

 

Over a Small o20grceli Ql G2." imerican: United fol

 

Separ. of Churth V. Reagan, 736 ¥ Ud \A4 261 (avo CE

 

 

c
\ASlL) On Ex2b cetiahau’ eqest = Nake E cequest
| tb 7

 

 

 

 

 

 

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 65o0f89 -

 

tO “AoW Chaplacn Facilitate cand monitec phon &

 

CGUS fo meek Gnd alotain SeeciGic program needS

 

Ciplamake retation pulSUant 16% CNR 47.073) fooe \S

 

forean oF cial’ under 1S USCSEU2 Since \ne 18 ead

 

Gnd Jurector OF Vatican Stick®, wdeoemdart CouMty.

 

oikd Stakes Wo VeZauez (1489, CMS Tex) WI F.2d 312)"

 

 

he. request (nas denied the Massa veing ta ock

 

ChaplanS Cannot FaciitGk® and mani tor hank

 

CaS This sobStoatially burdeaS Hoe PIGIAHEE'S

 

(ek Gv OU RYMCCIK@ _weCGUSe {kW the doy and

 

Ces pan Suioi ity OF the Wnshiwhan Chaplain +3

 

Communica se osith Ceara 259eci Quy WnoSe Wort

 

Wouid vowateec of8 Vink Cr Lament. This iS ID

 

comple disregard to 163 CURYT.OT Gad tee 1S No

 

 

lotnec Glherna Ve GValable. see use Y1.ob (c)

 

BaokS

 

While MCWatdAng ASCriplnacy nearing ok Teo ola

 

bn WT Cedar JunChon MGinhEF Was G transient

 

 

jlinmate and oaly allowed \ eigiauS lead. “Pucsu Gar

TO 163 CMR 4OS, 1004) tersient inmates are enhtled to

 

lreawe den CekGionS banks” Hudsan ve MarShell,7oo2e WL

 

23q54(. The deemant DeMowCa mae co Pokey I +he

 

Ten bloc~ handpaal® that only mits lamates ta |

 

CRW GIONS honk brievanceS aye heen Gled and

 

a) 020\S uk WAS dened An Cameo,

 

 

 

(47)

 
      
  

|
Case 1:20-cv-1136/7-P cument 1-3 Filed 07/20/20 Page 66 of 89

i
|

|

 
Case 1:20-cv-11367-PBS Document1-3 Filed 07/20/20 Page 67 0f89 4g,
Inmate Religious Services Request Form Page 1 of2
Name: Idd Lai fa Commitment Number (#) \\\ \O7 IIe

 

Date:_ July.

1. What is the official name of the faith group?
Caen Hetyeus Helen) cotmolhTs — Judara dlaviskan

. 2x6. MPOSHIC Part [Rabbi Shavi Was a Jewisi Acman Cr b Ten
2. Who is the hes of the faith group? cae, Gamer )

 Bishae of Rame ; Pore

3. What is the address and telephone number of the faith group i in Massachusetts or the
-  U.S.?.

nerahooal Ciscoat TronS@r unit o& Unde ae

Bemy oF Oisons of OS. eek of Sesh oe |
«Noe Cid Skate secretariat oF Stoke ale

 

 

 

 

 

CO1BO. The o€ Pre Seererationk K'¢
roup have minist -

4. Does the faith group have ministers or teachers? SCHON Ze) lak ons a) ery

ve: V No . Ghar jot Nee Cc PAR
5. Are the ministers available to visit incarcerated members of the faith group?

Yes ¥ M . ‘No
6. Are there religious holydays to be observed?

Yes Vo i No
7. If so, what religious practices are necessary for the observance?

 
 

denis Yely days “and Catholic. eSpeciay
Passover and weedy Salina (see sass. igi S hrardinesie Se x sil 993
- 50-73 SCL AGT

8. there time and space r uirements for the faith? If so, Please explain?
: bok sevice / buchen st :

 

9. Is the religion open to all inmates?
Yes_\ ( No

10. What is your specific request? The Religious Services Review Committee will only
review requests listed in the space provided below on page 2.

 

103 .
‘Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 68 of 89

Please number each request. (Please provide reference material, which would be useful
for researching this group).

SiS ¢ oroet clu abd Wiitaut disctivuinodion

 

molding ok not (waited 2 fossovel, Weedly Salat and Kashar dick.
2. Pilsus chaoloin teseonsi bili a7 0 mirage. igiass ackiwHes
Ceaigios HOLS Serviced, Ceemoni 2s and met ngs)

3. Pos Pastore care and Counsel irq

Y Mow Pastiral core ons Counseling Frere reorerentative ir Commun ty.

5 Pastoral visits.

G. Aslou) Chastain QicGhifose ond monitor jelepheng. Caso meet
- and cbtain Svecihc. program needs (Sspiomatc. relation pucsuant

NOS CME. 467.07 (3) Pope. 13 “Merengn official” under 1ZUSGEUZ since

Ves {anal and direoter of Vetican Stole. p independant COVA, United shakes Ve

vazq ez. [984, CAS TeX) B67 F 2d 577.)

Alou preqram bri ty to deach milo yc Coront SCENE

ond Hatuys crrond the worid dve © dives fy or Carica dey of

Romans i ions),

$ ilow 5 Boman Weloied Collwe to be 2upresSed yn W's yeu Q jays

Leli2 ES. crore many odhefents tote Sith cure made Op CF many ,

ethnicities padinly Gf av. a Cverre ican 1 made. up ok 3 isropean/.
. ake thane OCan [/oSticoun -WelnCers .

4. f\tour 0 eurche SE. Econ OC PRC OC masA\lion oF fakeon

sein Eangeror Constantine the totext |

lo. Palews awe Outchnse. Got annsink ag on fotive ci Fol oro ef8

 

ti. Pons XO _ourtclnn Se

 

_Jnmate Property, 103 CMR 403.00, et. seq. Attachment A

104
Case 1:20-Cv-11367-PBS Document 1-3 Filed 07/20/20" Page 69 of 89 Ve

Religious Services Request Form

Institution: SBCC - “Date of Request: July 30, 2018

Inmate Name: Julio Leiva Number: W107572

Request (Be specific: What was requested? When does inmate want it? Where does inmate want to utilize
it?): 1. Observe Jewish Holy days properly and without discrimmination including but not limited to
Passover, Weekly Sabbath and Kosher diet. 2. Allow Chaplain reponsibility to manage religious
activities (religious diets, services, ceremonies and meetings) 3. Allow Pastoral care and counseling 4,
Allow Pastoral care and counseling from representative in community 5. Pastoral visits 6. Allow
Chaplain facilitate and monitor telephone calls to meet and obtain specific needs (diplomatic relation
pursuant 103 CMR 462.07 (3) Pope is a "Foreign Official" under 18 USCS 112 since he is head and
director of vatican state, independent country. United States v. Vasquez (1989, CASTex) 867 F2d.
872)7. Allow program on church history to teach about differnent saints and matyrs around the
world due to diversity of ethnicity of Romans (Christians) 8. Allow Roman hebrew culfare to be
expressed in its religious beliefs, where many adherants to the faith are madeup of many ethnicities
mainly for ex. A Puerto Rican is made of 3 European/ Native American /African -Hebrew 9, Allow
to purchase Icon or relic or medallion of Patron saint Emperor Constantine the Great 10. Allow the
purchase for annointing oi/olive oil for prayers 11. Allow to purchase religious items under
Judaism-Catholic & Turban ;

Religion: Roman Hebrew/Hebrew Catholics-Judaeo Christian

Please attach inmate's completed Religions Request Questionnaire Form.
Institution recommendation: Approve: Deny: X

If recommendation is to deny, please give the following information:

 

 

1, Clearly articulate the security reason(s) for this recommendation (Be specific):

please see attached ,
2. What alternatives were asked for or could be offered?

please see attached
3. Wag anyone contacted outside of the institution concerning this request? Who?

. Rekigious Handbook
\ L Ml

Signature of Superintandyat " ‘Date

 

Please send completed form to the Religions Services Review Committee

Attachment B-
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 70 of 89

Response to.Julio Leiva’s numerous requests to the Religious Service Committee:

wp pn an

The religion of Roman Hebrew/Hebrew Catholics-Judaeo Christian is not 4 recognized Religion .
per the Religious Handbook therefore this request is DENIED

The Superintendent oversees the religious diets therefore this request Is DENIED. However, the
Chaplain does oversee services, ceremonies and meetings.

Pastoral care and counseling is already allowed.

Pastoral care and counseling from the community is allowed if brought in on regularly scheduled
visits, in the visiting room.

Pastoral visits are approved on regularly scheduled visits in the visiting room.

Chaplains cannot facilitate and monitor inmate-phone calls, therefore this is DENIED.

A volunteer would need to be secured to teach Roman Hebrew history

A volunteer would need to be secured to teach Roman Hebrew culture. ;

Keefe would need to have the approved relic or medallion, therefore this request is DENIED.

20. Anointing Oil/Olive oil are not approved items, therefor this request is DENIED
11, A Turban is not an approved item, therefore this request is DENIED
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 71 of 89

COMMONWEALTH OF MASSACHUSETTS | *
DEPARTMENT OF CORRECTION

INMATE GRIEVANCE FORM
FORWARD TO INSTITUTIONAL GRIEVANCE COORDINATOR (IGC)

 

 

 

Name LEIVA JULIO B Grievance# 101584 Institution SOUZA-BARANOWSKI CORRECTIONAL
Dat
Commit No. W107572 Housing J3 Date Of 20180728 Grievance 20180818
Informal filed yes
Complaint The Kosher trays on this day (7-28-18) came with missing items compared to the

_xegular inmate diet which was served Kosher items and they received it with even
more items while I being on the Kosher diet did not even receive all of what was
supposed to be served with the Kosher meal per food policy. To say that the
inmate population did not get serve Kosher items is a outright denial when just
this week we all got served the peanut butter and jelly packets that are Kosher.
The denial to serve the Kosher diet in accordance to regulation places a undue
burden on my religious excercises especially creating a substantial burden

- depriving me of Food when in segregation

Remedy .
Requested 1.Serve the Kosher diet properly

2. And or provide monetary compesation

.

Staff
Recipient

Staff
Involved

Tocci Thomas M CO ITI

 

Signature

 

 

RECEIPT BY INSTITUTIONAL GRIEVANCE COORDINATOR
Date Received 20180827 Decision Date 20180928

Signature Tocci Thomas M CO II
Final Decision PARTIAL APPROVAL

Decision Grievance is partially approved the Food Service Department at SBCC follows all
aspects of the kosher religious diet per DOC Policy and you will not receive any
monetary compensation. :

 

Signature Date

Denied grievances may be appeated to the Superintendent within 10 working days of Institutional Grievance Coordinators decision.

 

 

 

 

INMATE RECEIPT

Name LEIVA JULIO B Institution SOUZA-BARANOWSKI CORRECTIONAL

 

 

Commit No. W107572 Grievance# 101584 Date Received 20180827

Signature. Tocci Thomas M CO ITI
X,

Case vooev.1t KG

Y

D

 

Document i-3 File

 

-CEGRY

 

 

0

7/20/?

 

WI | 2tt/

0 Page 72 of 89

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 73 of 89

i COMMONWEALTH OF MASSACHUSETTS
bv | DEPARTMENT OF CORRECTION

INMATE GRIEVANCE FORM
FORWARD TO INSTITUTIONAL GRIEVANCE COORDINATOR (IGC)

\&

 

 

Name LEIVA JULIO B Grievance# 101592 Institution SOUZA~BARANOWSKI CORRECTIONAL
: . ; Date Of
Commit No. W107572 Housing ga Date Of 20180729 Grievance 20180818

 

Informal filed yes .

Complaint The situation with the Kosher diet still persist and is not rectified on 7-29-18
I was served non Kosher elbow salad from the regular inmate diet the item that
should have been served was the Kosher cole slaw which staff stated is on hand
but was not served and when the block officer called to the kitchen staff Lt.
Barthell he stated that is all we are getting. I just don't understand why can't
the kitchen staff not follow DOC Regulation in accordance to 760 food service
policy this is a ongoing issues that affects me in regular population and even
more in segregation.

Remedy .
Requested 1. Serve the Kosher diet properly

2. And or provide monetary compesation

 

 

Recipient Tocci Thomas M CO II
Staff .

invalved Barthel Brian J col
Signature

 

 

RECEIPT BY INSTITUTIONAL GRIEVANCE COORDINATOR
Date Received’ 20180827 Decision Date 20180928

Signature Tocci Thomas M CoO II
Final Decision PARTIAL APPROVAL

Decision Grievance is partially approved the Food Service Department at SBCC follows all
aspects of the kosher religious diet per DOC Policy and you will not receive any
monetary comperisation.

Signature Date

 

Denied grievances may be appealed to the Superintendent within 10 working days of Institutional Grievance Coordinators decision.

 

INMATE RECEIPT

Name LEIVA JULIO B Institution SOUZA-BARANOWSKI CORRECTIONAL

 

 

Commit No. W107572 Grievance# 101582 Date Received 20180827

Signature. Tocci Thomas M CO II
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 74 of 89

Sara Csher, Q-lo-l¥

 

 

My nome iS Joico Leiwoe* wists 72 housed

 

YL3.t am usr ing, concerning MR VECOMINY
Moi bay O€ Christmas. ~ tont jo gackicipa te. Ww

 

iu cand ahs etter Ba emer af Prosk JeMree. <

 

Om a Hebren) believer io -jesadS as the Messials

 

 

one +s rely BON! (> O Ney Mipettant ang fC Me

 

Ponnn Hebrew ramclie. TF uss denied to garhicivate

 

last Veo and wos aciually aiven vUncooted Paod, L
t tO ;
Fave olen been denied to celebrate thansksgiviing as fF

 

Saywhaos — am not Go nali(o\ worn American. his

 

fequest 1S not vnasonable. <2ein4 that wosher [tens

 

 

cure. served +e the aviat papuiaskion he west of the mea)

 

Can pe rit Loy doy = yest I

 

XZ aS ke taking Cy CRvIal Wie vaca | pee US 2 VW KoSho f
diet 15 Mt Served Properly O_o devly oasis cond 4

 

Io Oot Bic thet everyone gets fo CAebirote 4 Hoary day

 

= hed vat Thane you Cc your sams. Cind attention

 

Fo 4thiS meat fer

 

 

Bice Cu,
a

 

Mi
C7

 

 

 

CiQi5

 

~

 

 

 

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 75 of 89
The Commonwealth of Massachusetts

Executive Office of Public Safety & Security
Department of Correction
Souza-Baranowski Correctional Center

   

P.O. Box 8000
Shirley, Massachusetts 01464
enaeran ri ats Carol A, Mici
arles D. Baker Acting Ci iSSi
Governor Office #(978) 514-6500 ae
Fax #(978) 514-6529 Es ALOMt
Karyn Polito : of ot
Lieutenant Governor www.mass. gov/doc
Paul Dietl
. Christopher M. Fallon
Daniel Bennett Michael G. Grant
Secretary Paul J. Henderson
Deputy Commissioners
Steven Siiva
Superintendent
December 20, 2018

Julio Leiva W107572

Souza-Baranowski Correctional Center (L3)
P.O. Box 8000

Shirley, MA 01464

Dear Mr.Salansky,

I am in receipt of your letter, received 12/18/18, regarding your interest in refusing your Kosher Diet only on
Christmas and other pre-determined holidays and receiving the main line meal as a substitute on these
specific days. At this time it is required for any individual on a special diet without review by the Religious
Services Committee, to take the provided special diet meal. In your situation, if you do not take the special
diet meal, then there will be disciplinary action and the possibility of restitution.

In order to make a request for an alternative religious meal on these days, it is required for you to submit a
religious service review committee request form. Your statements regarding your individual religious
practices and importance of the Christmas holiday have been heard and therefore I am attaching a religious
services request form so that your individual needs can be reviewed at the next religious services committee
meeting. Please provide in detail what religious diet you currently receive, what you are requesting and why
it is important to you and the religion you are currently practicing. Example: If you want the ability to put
your special diet on hold and access the main line on specific days of the year please provide all details that
warrant the accomdations.

Please complete the attached religious request form and submit to the Officer of Director of treatment if you
wish to have your request reviewed. Your request will go through the process outlined in the religious
services handbook and it will be submitted to the religious services committee accordingly. Until you have an
approval from the religious services committee, you will be expected to take the Kosher meal as outlines in
the religious services handbook. I trust this information addresses all of your concerns.

Sincerely,

Sara Fisher
Director of Treatment

LL/cb
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 76 of 89 Sk

Attachment A

Massachusetts Department of Correction

 

Special Diet Request Form
Institution: Date of Request:
Inmate Name: Commitment Number:

 

T hereby request authorization to receive a special diet (Kosher/Halal/Vegetarian/Vegan). I agree
to comply with the special diet requirements. I understand that, if 1 am observed accessing any part |
of a meal from the mainline menu or fail to access a meal, a disciplinary report will be issued and I
may be subject to sanctions which may include restitution for the cost of each missed meal.

I understand that I must provide a. written request in the space below stating what my religion is
and what dietary restrictions apply to my religion that require my placement on the special diet list,
in accordance with 103 CMR 471.08(5).

 

Religion:

Clearly explain what religious dietary restrictions require your placement on the special diet list:

 

 

 

 

 

 

Signature of Inmate Commitment# _ Date
Receipt by Superintendent's Designee Date
Recommendation by Superintendent's Designee Date
Superintendent’s Signature , Date

October 2018
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 77 of 89 2b

The Commonwealth of Massachusetts
Executive Office of Public Safety & Security

   

Department of Correction
Souza-Baranowski Correctional Center
P.O. Box 8000
Shirley, Massachusetts 01464

Charles D, Baker Caro] Mici

Governor | Office #(978) 514-6500 | Acting Commissioner
Karyn Polito Fax #(978) 514-6529 . Chief of Staff
Lieutenant Governor www.mass.gov/doc Paul Diet
: Christopher M. Fallon

Thomas A. Turco, II Michael G. Grant
Secretary Paul J. Henderson

Deputy Commissioners
Steven Silva —
Superintendent

December 18, 2018

Leiva, Julio W107572

Souza-Baranowski Correctional Center (L3)
P.O. Box 8000

Shirley, MA 01464

Dear Mr. Leiva, Julio,

Please be advised the Department of Correction Central Headquarters has determined it
is not necessary for inmates already receiving a Special Diet to fill out & sign the.
updated Special Diet Request Form, and that the memo to all inmates was and is
sufficient notice to put all inmates, who already receive a special religious diet, on notice
that their failure to take their special religious meals will now result in Disciplinary
Report being issued and possibly monetary sanctions imposed for the cost of the
prepared meal.

If you wish to be removed from your religious diet, you must provide a written letter to
the D.O.T. requesting such.

Thank you for your time and attention.

Sincerely,

: yW) fek POT

Sara Fisher
Director of Treatment

SF/cb
cc: File
BS Document 1-3 Filed 07/20/20 Page 78 of 89

Case 1:20-cv-1136 .
}0 PECTS ee
Ml pec 14 amg «| feeohmentzZ

3 COMMON WEAL TE oF COnRACHUSETTS
. . .
j. _ IGA?

INFORMAL Comp’ iT FORM B
(3727 BY: EE

Inmate Name lio. Liv Commitment #wi67S72:_° Incident Dato \2-Y-1¥
(:3

Institution Secec Housing Unit

t-* ~ =

 

 

CHECK OFF ARBA OF CONCERN (one issue per form allowed)
_—~ HOUSING ASSIGNMENT/STATUS _—,LAUNDRY =| PROGRAMS MA, ____Foop.
_.CLOTHING/LINEN EXCHANGE «= «RELIGION ___ PROPERTY _ VISITS

LEGAL EXCHANGE " ___UIBRARY = * PHONE _____ OTHER:

 

Siate completely, but briefly, the single i issue of concer and your requested resolution |
ed peice’ Det Sm has wen urlated

pe TZ was \ WRMO Wiommind wie that
i> the ih olay Yea nelude ponishwents Br perearcing litacy

‘Kosar Mae x nave been receiving Kesha)

ayecwont an fold TL Ain Subject to distiolinawys action "il am see -SINning.

p ME WeoNing 4 nnd See}

“WO Ae OY 3 RLiQiolss CAT eSpe O OX Gee

exe 1S Ne Penologi¢a | imerest in doino Sor tho won iS ace. ca eee dat aT by ro
fac act érdanse 4m Title MIM haus obey rt tho doc. Sine sesiciching fAligious

Gfacise. ‘ny Senying hot 15 due in actomence jo CNQ

          
    
 
 

 

  
 

= ho
S t

 

 

 

 

List any previous ste du you have taken to resolve your concern

Tiked +p dot Uiing sk€C acless

 

 

(Use other sido of pape if more space isneeded) _

Inmate Signatur Date_ 12-35-15

Note: If you follow instructions in preparing your request, it can be addressed more readily, Your complaint will be
reviewed and replied to within fen (10) business days from the date of receipt.

DO NOT WRITE BELOW THIS LINE (Reserved for Staff Response)

Received By W LUE , Date Received”.

DECISION

 

’

Granted__ Partially Granted _ Denied_ “Alternate Resointion Offered ___ N/A”

  

2
Resolution:
Comments -. g Aes oh Ss ‘
E [ig fe Sere $7 ele _tosei C4 ot re sl aS ASS SER, S SS, eee Se nt Wert
« ‘ 9 . *
Tk. CAE c CLES Tyzi 6955551. $25 peter PVP AS ZS fate.
. we

1B AAPA § LEC WOE A te a wd

Decision By Liv Fitch, La Date a) Ab g

*Denied informal complaints may be appealed to the Institution Grievance Coordinator within ten (10) business days,

 

  

**An iiimate shall not be required to submit a step 1 informal complaint form priar fo i ing at
of staffmiscondnct, or for allegations of sexual assault/abuse, 64 in Ge 7
| G¢j5 3

NL

 

 

eat ee

 
_ Case L20-eva196F-P8B ocument 1-3 Filed 07/20/20 Page 79 of 89
Rather, nates & fhe See; ol Z fi chic ar fed |
estntedA wth < Cheice |7 |F ete their) gael
Dh CRSEGINEES) tobiclh

who,

Inigiess meal ar face Piso

may intlude restitition Genet 1S

 

 

 

 

 

 
_

Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 80 of 89 BD

DEPARTMENT OF CORRECTION

A) _ COMMONWEALTH OF MASSACHUSETTS

INMATE GRIEVANCE FORM
FORWARD TO INSTITUTIONAL GRIEVANCE COORDINATOR (IGC)

 

 

 

Name LEIVA JULIO B Grievance# 103129 Institution SOUZA-BARANOWSKI CORRECTIONAL
. . Of
Commit No. W107572 Housing 13 Date Of 20181204 Grievance 20190102
Informal filed yes ‘
Complaint The new policy for the religious diet punishes with disciplinary action and

Remedy
Requested

Staff
Recipient

Staff
tavaived

Signature

restitution if a meal is not taken basically if I am seen breaking religious
dietary laws. It is said that this new policy does not substantially burden an
inmates faith and that we are now presented with a choice to take the religious
meal or face disciplinary consequences. I argue especially when I am already
substantially burden in my exercise due to the kosher diet not being served
properly and in accordance to 760 food policy and comes with a shortage of items
daily. So in fact we don't have a choice at all I am just being persecuted for
practicing my faith and this policy serves as a coercive means to get me off the
diet. I have been on kosher diet since 2016 and hardly ever refused a meal but
when breakfast comes short of mainline meals are stacked with food and the
temptation to sin is very appealling especially when in segregation so now the
policy makes it that if I am seen sinning I will be punished by the state. This
violates the establishment clause of seperation of church and state and it serves
no penclogical interest because all my boarding fees are paid by me debtor in
accordance to title 18 chap 126 so it does not cost any extra money when my
account is already charged where the state is the fiduciary of my cestui qui
trust -

1. Served the Kosher diet properly and stop denying items
2. Uphold the Establishment clause
3. and or Provide monetary compesation

Tocci Thomas M CO II

 

 

 

Date Received
Signature
Final Decision

Decision

RECEIPT BY INSTITUTIONAL GRIEVANCE COORDINATOR
20190114 Decision Date 20190118
Tocci Thomas M CO II
PARTIAL APPROVAL |

Grievance is partially approved all religious diets are served in accordance with
BOC policies 760 & 761. Also CMR 471 states:

(5) Special Religious Diets.

(a} Inmates whose religion places restrictions on diets should be permitted

‘ access to a special religious diet. However, in limited situations where the

institution/Department is not able to meet all aspects of a special religious
diet request due to security and/or facility limitations, the institution shall
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 81 of 89

COMMONWEALTH OF MASSACHUSETTS
DEPARTMENT OF CORRECTION

 

 

Name LEIVA JULIO B Institution SOUZA-BARANOWSKI CORRECTIONAL
Date Of
Commit No, W107572__—Housing 3 Pate Of 20181204 Grievance 20190102

 

RECEIPT BY INSTITUTIONAL GRIEVANCE COORDINATOR

make every effort to provide a reasonable accommodation to the diet request.

It also states that inmates must sign for these meals and any forfeiture of the
meal or taking of a main line meal will result in disciplinary action. You will
not be provided with monetary compensation.

 

Signature Date

 

Denied grievances may be appealed to the Superintendent within 10 working days of Institutional Grievance Coordinators decision.

 

INMATE RECEIPT

Name LEIVA JULIO B Institution SOUZA-BARANOWSKI CORRECTIONAL

 

 

CommitNo. W1i07572 Grievance# 103129 Date Received 20190114

Signature. Tocci Thomas M CO II

 
“COMMONWEALTH OF MASSACHUSETTS ©
DEPARTMENT OF CORRECTION

INMATE GRIEVANCE APPEAL FORM
FORWARD TO SUPERINTENDENT

Commit Name: LEIVA JULIO B Commit #: W107572

 

Grievance #: 103197 . Date Of Grievance: 20190104
Institution: MCI CEDAR JUNCTION Housing: L3
Appeal! Date: 20190123 , Appeal Received Date: 20190125
Current Institution: MCI CEDAR JUNCTION : Current Housing: DDU
Appeal The new policy for the religious diet goes against the establishment clause because it makes the inmate liable to be punished for

sinning the policy before this new one was fair because if Inmate on the diet was seen breaking the policy he would get written up
and if he receives 3 written reports in a month he would lose access to the diet for 6 months but now if | am seen accessing the
malniine tray or if | even refuse my meal period | am now threatened with disciplinary action and restitution this punishment places
undue burden on my religious practice especially when | am already being substantially burden b In my religious exercise due to
the kosher diet not being served properly in accordance to 760 Food Policy. The K-menu cycle is not even followed. The problem
arises not only in the policy that goes against the establishment clause but the way that the diet itself is served because it leaves
me with no choice but the following 1. eat the kosher with the shortages and be hungry and violate the kosher diet because it is
served along with unkosher items. 2, eat a regular tray which in the segregation is double portion and be full, - So‘see there is no
choice because in either scenario | break kosher law but in the second | dan't have to suffer hunger because I want to practice my
religious belief. The CMR does not mention any restitution for the meal where | the debtor already paid all boarding fees in

accordance to Title 18 Chapter 126 so to charge me restitution would be to charge the account twice

 

 

 

 

 

Remedy .
“ 1. Serve the kosher diet properly
Requested =’ Uphodl the establishment clause
3. and or provide monetary compesation
Staff ;
Recipient Tocci Thomas M CO ll
Signature
DECISION BY SUPERINTENDENT
Appeal Received Date 20190125 Decision Date Decision
Decision By
Reasons
Signature Date
INMATE RECEIPT
Inmate's Name LEIVA JULIO B Institution MC] CEDAR JUNCTION
Number W107572 Appeal Received Date 20190125
Staff , , -
Recipient Tocci Thomas M_ CO ll

Superintendent's Signature

 
Case 1:20-cv-11367-PBS Document 1-3 Filed.07/20/20 Page 83 of 89

_ EXHIBIT C_
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 84 of 89

EXHIBIT C ©
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 85 of 89

Commonwealth ac Massachusetts

 

Sut COW $$ | Sugeciac Coult Deer.

 

Ticikek No \RR4CV O25(7

 

SullO & Lewa

 

N

 

Wlo gh cul

 

 

Plank EL'S Mokion +o Respand

 

Le DeFaurmankS Bocmette cad

 

 

Ut Eola! S Notion to Dismiss

 

Nod comes che PLAINKEEL, JGO B- Lewer (po3e, 10

 

Fhe olnaue- entitled matte and maves Mais Honsfanle.

 

Colt to ofan’ Marian ta Cesvand 40 de€endoat

 

Bucnese “and \k. Fale'S mohan ke dismiss 10

 

Oder ko Mave Gwacd With \higactian an) Justice .

 

Dixadned 1s memorandum Wn Suvpart of this mation.

 

 

WHEREFORE, Plainicl prays Wis tharacalle Coot

 

 

| Grav WM Wis Motion,

 

Dade» Qespect Cully Suomitt ed,

 

S| Q=t

 

ASK Q B- LCWwa (oro -3€ )

 

V.0. BOY lOO

 

Se wralyat2@, MA G267F |

 

 

aver >

 

 

 

 
Case 1:20-cv-11347-PB

Commons

ealtn

S| Document 1-3 Fil

ed ¢

of Massach

7/20/20 Page 86 of 89

sets

 

Cc

 

Su€Cowss

y

supenic( Cau beet:
Dacicek No. (SRY CVGSSIf

 

ckhio &. Lewa

 

N

 

ured, ek al

 

 

0¢

Jol Sev

C4

 

 

The undesraned.

Ce

bale. @3 ret CL

Jd COUSe 4vUR

 

Cogves of ne Fatigues

NO dacumenkSt

 

L. NOK to CeSPard

to

Rydonts ag

Kan ke dtiSMusys

 

2. Newo(andum wa Su

DP Da
\

bg
oe a€ Medica ko

resend 40 mation Ag

 

dismiss

 

+o ae jekendant

Vi ol GSE CLaS

mail +o nei

 

Giron

Nonny rire

OS WHE |

A_KaGuuA adaress/

 

Lv a

Al

 

Place Gi us Nes:
Gostoa, MA CNG

1G Franklin

Ke Sui te GOO,

 

40

 

Sioned Vader Mz

Pdias Aad Verial

Ke Na Cecwuny

 

 

 

 

 

 

al “Ane Day oF The Year o€

Out Lacd -2QO(4_

Nake’ Dr CLAN ,
Le

 

Cc

 

 

 

 

 

 

 

 

 

 

 
|

Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 87 of 89

Commaniealtin OC Massachusetts

 

PE FOIK SS | Sespenac Court Dee

 

 

__ Dec eot No. RAY CNOA]
Ilo &. LAN. | .

 

NI

 

Tuto, et al

 

 

Plavan€E'S MemoaanduM Ww

 

vopect OF Notion to Resend

 

A oeyascion be KekendantS

 

Butnekte. and Lb. Foley's Ngnad

 

yo Wiss

 

 

The Planer, Joho B. Leva toro-3e), 1 Ye Glove

 

VAL H2A matter Mon2s this Honmarobie Couck +o

 

BO ToUsard stl VHAAXKON aqQauwns AelenjonkS

 

Bucnesxy+e ond Lt Foley due ko ke Callow ad

 

Lacks Stores ReLOWs.

 

 

Ack Plank € Was atlowed oy Yne Cou to

 

Sewve deendantS by Eiest Class mail Ga D/N/ig

 

I Plainkee placed au Seven rwdividual CopieS OF

 

Complaint in wmoatt maihag oo Vjai/l%

 

 

O The glainke€ only placed actual Stamps oO

 

d2€endank Two's Qavelooe foc Ane ceSt of

 

Ho Siy dseFendankds PIAAKEL Elled out cinmode

 

 

Charge Slip for poStagl.

 

 

 
Case 1:20-cv-1136

7-PB

| Document 1-3 Filled 0

|

_

7/20/20 Page 88 of 89

 

3.00 12RGhS W

ie

LOI eC OO

BCC too“w Out

 

Vaz Cond for 4h

POs

P dhe Maine's,

 

Immote accounk

VOOR OO*x
ALS _ WO

“am ake tonSactc

NN)

 

reoatk" atkadned

Exhibit 4

 

 

4.60 1/2/14 The

MG

(did 10 |

ck cecewe

 

attdavir of Dery"

Com e Lay

ater

 

 

“he deCendont S

Be

id

nex+2 and

Ly Foley cannot

 

Sai

nde

 

hone to escape ¢

OS We do in of

eSe
(@

i
a

ry &
NCeS, by OL

CAN

AUANG Pl Cai nkhEE

IC EaIS|e prekaseyy

 

Fouled to ec eeck i

ALFLAS2 must

 

cL_yaless iQ

ANY
ye

els Secvice Wg

ConSeUr aby

CAG ast tne SBCC

 

ng

S. Postal o

Cf

 

Stare, boc, and 4
m EX A 1S Clear,

They

lannat on

rice Tne evidencdl

ec Ane questi On

 

De

ze] Ee |

aut

dD ceCceved Woe

 

OF Lohy tne st _¢
Compiaint and tng

IN

wor.

QO-

Qe decendar
aor &ven

Swen maya Ww

 

a defendants ae

o

ed cat the 8

\U
CY

12 adireSS. TE

 

Is pecker yy lo ce

 

a.
Cs

ConClud 2

rc they cu

 

key wnaSult Ane \ntelli

ce a€ ine

{~~

Ly
Loutt ‘OY LAG

 

To escape Wabi li wy

en

 

 

Plain CE prov

MIOXLON AS

go

FOAMed and

 

 

\WHGARON nave’ |

ch .

RespeChCay Sdamitteb

 

Dok?

| Spee

GO p

 

me b. Lev rlgre-seh

 

Rb. HoK OG, S Waledle, Od

 

 

 

 

 

 

 

 
Case 1:20-cv-11367-PBS Document 1-3 Filed 07/20/20 Page 89 of 89
LULVLIVLUIN WHALE UL WLASSALHUSLLIS

DEPARTMENT OF CORRECTION (Ue “A: 1
Inmate Transaction Report Ean ey + \

Date: 20190123 08:10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page: = 5

Committ : ' W107572 : . SOUZA-BARANOWSKI CORRECTIONAL

Name ; LEIVA, JULIO, B, Statement From —- 20181223

Inst: SOUZA-BARANOWSKI CORRECTIONAL : To 20190123

Block : L3

CelBed : 10/A

Transaction Type Recelpt Check Inst Notes Personal Savings

Dat

ate bi No Name . \ / Income E se Income
Total Transaction befo: eriod ; ‘ $6,269.38 $6,235.52 $26.00 $26.00

20181226 09:03 IC - Transfer from 35234754 SBCC —6@)3.10=18.60-POSTAGE - $0.00 : $18.60 $0.00 $0.00

—S—SS—=—=—_" Tomate to Club A/c Z\1-POSTAGE -Zll

20181228 22:30 CN - Canteen 35251808 sBCC An Date: 20187228 TX. $0.00 $15.00 $0.00 $0.00

20190108 23:05 AD - Automated Deposit 35291722 SECO ~sanchez solymary,22! east dwight $20.00 $0.00 $0.00 $0.00

st,holyoke,MA,01040

20190114 11:18 IC - Transfer from 38311553 SBcC =POSTAGE - ZII~POSTAGE-Z1i = $0.00 $0.50 $0.00 $0.00
Inmate to Club A/c

20190114 1L:19 IC - Transfer from 35311554 - SBCC ~POSTAGE -ZII~POSTAGE-Zli = $0.00 $0.50 $0.00 $0.00
Inmate to Club A/c

20190114 11:20 IC - Transfer from 35311566 sBcc =FOSTAGE -ZII~POSTAGE-Z11 = $0.00 $0.50 $0.00 $0.00
Enmate to Club A/c

20190114 11:25 IC - Transfer from 35311604 SBCC ~POSTAGE - ZII~POSTAGE-Zi1 $0.00 $0.50 $0.00 $0.00
Inmate to Club A/c

20190114 11:28 IC - Transfer from 35311629 SBCC =POSTAGE -ZII-POSTAGE-ZI1 $0.00 $0.71 $0.00 $0.00
Inmate to Club A/c .

20190114 11:32 IC - Transfer from 35311970 SBCC POSTAGE - ZII~POSTAGE-Zil = $0.00 $0.50 $0.00 $0.00
Innate to Club A/c

20190115 13:44 IS - Interest 35323731 SBCC $0.01 $0.00 $0.00 $0.00

20190117 14:55 IC - Transfer from 35345913 SBCC ~POSTAGE - ZII~POSTAGE-ZI1 = $0.00 $0.50 $0.00 $0.00
trate to Club A/c

20190118 69:00 IC - Transfer from 35350201 SBCC POSTAGE - ZII~POSTAGE-ZIt = $0.00 $3.00 $0.00 $0.00
Inmate to Club A/c

20190121 23:05 AD - Automated Deposit 35355735 SBCC ~kanuha engelica,906 chestnut $30.00 $0.00 $0.00 $0.00

st,waban,MA,02468 .

20190122 12:26 IC - Transfer from 35356630 SBCC ~POSTAGE -ZII~POSTAGE-Zil = $0.00 $0.50 $0.00 $0.00
Inmate to Club A/c

20190122 12:45 IC - Transfer from 35356656 SBCC POSTAGE -ZI1~POSTAGE- Zi] $0.00 $0.50 $0.00 $0.00
Inmate to Club A/c

$50.01 $4131 $0.00 $0.00
Personal Savings
Balance as of ending date : $43.06 $0.60

Current Balances ;

Personal Savings Freeze Loan Restitution Sentence
$43.06 50.00 . $0.00 $0.00 : $0.00 $0.00

 

 

 
